Exhibit 10.3
Execution Copy
 
 
SALE AND SERVICING AGREEMENT
 
 
among
 
 
BMW VEHICLE OWNER TRUST 2014-A,
as Issuer,
 
 
BMW FS SECURITIES LLC,
as Depositor,
 
 
BMW FINANCIAL SERVICES NA, LLC,
as Sponsor, Servicer, Administrator and Custodian,
 
 
and
 
 
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 
 
Dated as of September 1, 2014
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
PAGE
 
ARTICLE I.
DEFINITIONS
 
SECTION 1.01.
 
Definitions
 
1
SECTION 1.02.
 
Other Definitional Provisions
 
16
ARTICLE II.
CONVEYANCE OF RECEIVABLES
 
SECTION 2.01.
 
Conveyance of Receivables
 
17
ARTICLE III.
THE RECEIVABLES
 
SECTION 3.01.
 
Survival of Representations and Warranties
 
18
SECTION 3.02.
 
Representations and Warranties of the Depositor
 
18
SECTION 3.03.
 
Repurchase Upon Breach
 
20
SECTION 3.04.
 
Custody of Receivable Files
 
20
SECTION 3.05.
 
Duties of Servicer as Custodian
 
20
SECTION 3.06.
 
Instructions; Authority to Act
 
21
SECTION 3.07.
 
Custodian’s Indemnification
 
21
SECTION 3.08.
 
Effective Period and Termination
 
22
ARTICLE IV.
ADMINISTRATION AND SERVICING OF RECEIVABLES
 
SECTION 4.01.
 
Duties of Servicer
 
22
SECTION 4.02.
 
Collection of Receivable Payments; Modifications of Receivables
 
23
SECTION 4.03.
 
Realization upon Receivables
 
24
SECTION 4.04.
 
Physical Damage Insurance
 
24
SECTION 4.05.
 
Maintenance of Security Interests in Financed Vehicles
 
24
SECTION 4.06.
 
Covenants of Servicer
 
25
SECTION 4.07.
 
Purchase of Receivables Upon Breach
 
25
SECTION 4.08.
 
Servicing Fee
 
26
SECTION 4.09.
 
Servicer’s Certificate
 
26
SECTION 4.10.
 
Annual Statement as to Compliance; Notice of Servicer Termination Event
 
26
SECTION 4.11.
 
Assessment of Compliance and Annual Accountants’ Attestation
 
27

 
 
 
 
ii

--------------------------------------------------------------------------------

 
SECTION 4.12.
 
Access to Certain Documentation and Information Regarding Receivables
 
28
SECTION 4.13.
 
Term of Servicer
 
28
SECTION 4.14.
 
Access to Information Regarding Trust and Basic Documents
 
28
ARTICLE V.
DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS
 
SECTION 5.01.
 
Establishment of Accounts
 
28
SECTION 5.02.
 
Collections
 
31
SECTION 5.03.
 
Application of Collections
 
31
SECTION 5.04.
 
Purchase Amounts; Dealer Recourse
 
31
SECTION 5.05.
 
Reserved
 
32
SECTION 5.06.
 
Distributions
 
32
SECTION 5.07.
 
Reserve Account
 
33
SECTION 5.08.
 
Statements to Securityholders
 
34
SECTION 5.09.
 
Net Deposits
 
36
SECTION 5.10.
 
Reserved
 
36
SECTION 5.11.
 
Advances by the Servicer
 
36
ARTICLE VI.
THE DEPOSITOR
 
SECTION 6.01.
 
Representations, Warranties and Covenants of Depositor
 
36
SECTION 6.02.
 
Company Existence
 
38
SECTION 6.03.
 
Liability of Depositor
 
38
SECTION 6.04.
 
Merger or Consolidation of, or Assumption of the Obligations of, Depositor
 
38
SECTION 6.05.
 
Limitation on Liability of Depositor and Others
 
39
SECTION 6.06.
 
Depositor May Own Securities
 
39
SECTION 6.07.
 
Depositor to Provide Copies of Relevant Securities Filings
 
39
SECTION 6.08.
 
Amendment of Depositor’s Organizational Documents
 
39
SECTION 6.09.
 
Compliance with the FDIC Rule by the Depositor
 
39
ARTICLE VII.
THE SERVICER
 
SECTION 7.01.
 
Representations, Warranties and Covenants of Servicer
 
39
SECTION 7.02.
 
Indemnities of Servicer
 
41

 
 
 
 
iii

--------------------------------------------------------------------------------

 
SECTION 7.03.
 
Merger or Consolidation of, or Assumption of the Obligations of, Servicer
 
42
SECTION 7.04.
 
Limitation on Liability of Servicer and Others
 
42
SECTION 7.05.
 
Appointment of Subservicer or Subcontractor
 
43
SECTION 7.06.
 
Servicer Not to Resign
 
44
SECTION 7.07.
 
Servicer May Own Securities
 
44
SECTION 7.08.
 
Information to be Provided by the Servicer
 
44
SECTION 7.09.
 
Remedies
 
45
SECTION 7.10.
 
Compliance with the FDIC Rule by the Servicer
 
45
ARTICLE VIII.
DEFAULT
 
SECTION 8.01.
 
Servicer Termination Events
 
46
SECTION 8.02.
 
Consequences of a Servicer Termination Event
 
46
SECTION 8.03.
 
Appointment of Successor Servicer
 
48
SECTION 8.04.
 
Notification to Securityholders
 
48
SECTION 8.05.
 
Waiver of Past Defaults
 
48
ARTICLE IX.
TERMINATION
 
SECTION 9.01.
 
Optional Purchase of All Receivables
 
49
ARTICLE X.
MISCELLANEOUS
 
SECTION 10.01.
 
Amendment
 
49
SECTION 10.02.
 
Protection of Title to Trust
 
50
SECTION 10.03.
 
Notices
 
52
SECTION 10.04.
 
Assignment by the Depositor or the Servicer
 
52
SECTION 10.05.
 
Limitations on Rights of Others
 
53
SECTION 10.06.
 
Severability
 
53
SECTION 10.07.
 
Counterparts
 
53
SECTION 10.08.
 
Headings
 
53
SECTION 10.09.
 
Governing Law
 
53
SECTION 10.10.
 
Assignment by Issuer
 
53
SECTION 10.11.
 
Nonpetition Covenants
 
53
SECTION 10.12.
 
Limitation of Liability of Owner Trustee and Indenture Trustee
 
53
SECTION 10.13.
 
Depositor Payment Obligation
 
54

 
 
 
 
iv

--------------------------------------------------------------------------------

 
SECTION 10.14.
 
Intent of the Parties; Reasonableness
 
54


 
v

--------------------------------------------------------------------------------

 

SCHEDULES AND EXHIBITS


SCHEDULE A
Schedule of Receivables
SCHEDULE B
Location of Receivable Files
EXHIBIT A
[Reserved]
EXHIBIT B
Form of Payment Date Statement to Securityholders
EXHIBIT C
Form of Servicer’s Certificate
EXHIBIT D
Form of Dealer Agreement
EXHIBIT E
Form of Annual Certification
EXHIBIT F
Servicing Criteria to be Addressed in Assessment of Compliance


 
vi

--------------------------------------------------------------------------------

 

THIS SALE AND SERVICING AGREEMENT (this “Agreement”), dated as of September 1,
2014 is among BMW VEHICLE OWNER TRUST 2014-A, a Delaware statutory trust (the
“Issuer”), BMW FS SECURITIES LLC, a Delaware limited liability company (the
“Depositor”), BMW FINANCIAL SERVICES NA, LLC, a Delaware limited liability
company (“BMW FS”), as sponsor (in such capacity, the “Sponsor”), as servicer
(in such capacity, the “Servicer”), as administrator (in such capacity, the
“Administrator”) and as custodian (in such capacity, the “Custodian”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association, as indenture trustee
(the “Indenture Trustee”).
 
WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with automobile retail installment sale contracts generated by BMW FS
and BMW Bank of North America (“BMW Bank”) in the ordinary course of their
respective businesses and sold by BMW FS and BMW Bank, respectively, to the
Depositor;
 
WHEREAS, the Depositor is willing to sell such receivables to the Issuer; and
 
WHEREAS, BMW FS is willing to service such receivables.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
SECTION 1.01.      Definitions.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
 
“Adjusted Pool Balance” means as of the Closing Date, the aggregate Principal
Balance of the Receivables as of the Cutoff Date less the Yield Supplement
Overcollateralization Amount as of the Closing Date, and thereafter, on any
Payment Date, the Pool Balance with respect to such Payment Date less the Yield
Supplement Overcollateralization Amount with respect to such Payment Date.
 
“Administrative Purchase Payment” means with respect to a Receivable purchased
by or on behalf of the Servicer pursuant to Section 4.07, an amount equal to the
Receivable’s unpaid Principal Balance, plus interest thereon at a rate equal to
the sum of the stated Annual Percentage Rate of the Receivable and the Servicing
Fee Rate, on the last day of the Collection Period preceding such purchase.
 
“Advance” means, as to any Payment Date, the aggregate of all Scheduled Payments
of interest which were due during the related Collection Period that remained
unpaid at the end of such Collection Period and were not collected during such
Collection Period, exclusive of amounts of any such Scheduled Payment which the
Servicer has determined would be a Nonrecoverable Advance if an advance in
respect of such Scheduled Payment were made.
 

 
1

--------------------------------------------------------------------------------

 





 
“Advance Reimbursement Amount” means any amount received or deemed to be
received by the Servicer pursuant to Section 5.11 in reimbursement of an Advance
made out of its own funds.
 
“Agreement” means this Sale and Servicing Agreement, as the same may be amended
or supplemented from time to time.
 
“Amount Financed” means with respect to a Receivable, the amount advanced under
the Receivable toward the purchase price of the Financed Vehicle and any related
costs.
 
“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.
 
“Available Amounts” means, with respect to any Payment Date, the sum of
Available Principal and Available Interest.
 
“Available Amounts Shortfall” shall have the meaning set forth in
Section 5.06(b).
 
“Available Interest” means, with respect to any Payment Date, the sum of the
following amounts, without duplication, allocable to interest received or
allocated by the Servicer on or in respect of the Receivables during the related
Collection Period: (a) that portion of all collections on Receivables (excluding
any collections constituting late fees, prepayment charges, deferment fees and
other administrative fees or similar charges) allocable to interest (including
the amount, if any, of Advances for that Collection Period, but excluding the
amount, if any, of reimbursements of Advances previously made with respect to a
Receivable to the Servicer from amounts received in respect of the Receivable),
(b) the Administrative Purchase Payments or Warranty Purchase Payments with
respect to each Receivable that became a Purchased Receivable purchased from the
Trust with respect to the related Collection Period to the extent attributable
to accrued interest on such Receivable (less the amount, if any of
reimbursements of Advances previously made with respect to a Receivable to the
Servicer from Administrative Purchase Payments or Warranty Purchase Payments
with respect to the Receivable), (c) Recoveries for such Collection Period to
the extent allocable to interest, (d) Liquidation Proceeds for such Collection
Period to the extent allocable to interest and (e) Net Investment Losses
deposited by the Servicer; provided, however, that in calculating the Available
Interest the following will be excluded: all payments and proceeds that are
allocable to interest (including Liquidation Proceeds and Recoveries) of any
Purchased Receivable, the applicable Purchase Amount of which has been included
in the Available Interest in a prior Collection Period.
 
“Available Principal” means, with respect to any Payment Date, the sum of the
following amounts, without duplication, with respect to the related Collection
Period: (a) the portion of all collections on Receivables (excluding any
collections constituting late fees, prepayment charges, deferment fees and other
administrative fees or similar charges) allocable to principal, (b) the
Administrative Purchase Payments or Warranty Purchase Payments with respect to
each Receivable that became a Purchased Receivable purchased from the Trust with
respect to the related Collection Period to the extent attributable to
principal, (c) Recoveries for
 

 
2

--------------------------------------------------------------------------------

 



such Collection Period to the extent allocable to principal and (d) Liquidation
Proceeds for such Collection Period to the extent allocable to principal;
provided, however, that in calculating the Available Principal the following
will be excluded: all payments and proceeds that are allocable to principal
(including Liquidation Proceeds and Recoveries) of any Purchased Receivable, the
applicable Purchase Amount of which has been included in the Available Principal
in a prior Collection Period.
 
“Basic Documents” means the Trust Agreement, the Indenture, this Agreement, the
Receivables Purchase Agreements, the Administration Agreement, and the Note
Depository Agreement and other documents and certificates delivered in
connection therewith.
 
“BMW Bank” means BMW Bank of North America and its successors and assigns.
 
“BMW Capital” means BMW US Capital, LLC, a Delaware limited liability company.
 
“BMW FS” means BMW Financial Services NA, LLC, a Delaware limited liability
company.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which a
national banking association or a commercial banking institution in the State of
New Jersey, the State of Delaware, the State of Illinois, the State of Minnesota
or the State of New York is authorized or obligated by law or executive order to
remain closed.
 
“Certificate” means a certificate evidencing the beneficial interest of a
Certificateholder in the Trust.
 
“Certificate Distribution Account” has the meaning assigned to such term in the
Trust Agreement.
 
“Certificate Percentage Interest” has the meaning assigned to such term in the
Trust Agreement.
 
“Certificateholders” has the meaning assigned to such term in the Trust
Agreement.
 
“Class” means any one of the classes of Notes.
 
“Class A Rate” means the Class A-1 Rate, Class A-2 Rate, Class A-3 Rate or Class
A-4 Rate, as applicable.
 
“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
October 2015.
 
“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.
 

 
3

--------------------------------------------------------------------------------

 





 
“Class A-1 Notes” means the 0.19000% Asset Backed Notes, Class A-1,
substantially in the form of Exhibit A-1 to the Indenture.
 
“Class A-1 Rate” means 0.19000% per annum.
 
“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
April 2017.
 
“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.
 
“Class A-2 Notes” means the 0.53% Asset Backed Notes, Class A-2, substantially
in the form of Exhibit A-2 to the Indenture.
 
“Class A-2 Rate” means 0.53% per annum.
 
“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
November 2018.
 
“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.
 
“Class A-3 Notes” means the 0.97% Asset Backed Notes, Class A-3, substantially
in the form of Exhibit A-3 to the Indenture.
 
“Class A-3 Rate” means 0.97% per annum.
 
“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
February 2021.
 
“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.
 
“Class A-4 Notes” means the 1.50% Asset Backed Notes, Class A-4, substantially
in the form of Exhibit A-4 to the Indenture.
 
“Class A-4 Rate” means 1.50% per annum.
 
“Closing Date” means October 15, 2014.
 
“Collateral” has the meaning specified in the Granting Clause of the Indenture.
 
“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01(a).
 
“Collection Period” means with respect to any Payment Date, the calendar month
preceding such Payment Date (or in the case of the first Payment Date, the
period from the Cutoff Date through the last day of the calendar month preceding
the month in which the first
 

 
4

--------------------------------------------------------------------------------

 



Payment Date occurs). Any amount stated as of the last day of a Collection
Period shall give effect to all applications of collections as determined as of
the close of business on such last day.
 
“Commission” means the Securities and Exchange Commission.
 
“Contract” means a motor vehicle retail installment sale contract.
 
“Conveyed Assets” shall have the meaning set forth in Section 2.01.
 
“Corporate Trust Office” shall have the meaning (i) with respect to the
Indenture Trustee, set forth in the Indenture; and (ii) with respect to the
Owner Trustee, set forth in the Trust Agreement.
 
“Custodian” means BMW FS, in its capacity as custodian of the Receivables.
 
“Cutoff Date” means the close of business on August 31, 2014.
 
“Dealer” means the dealer who sold a Financed Vehicle and who originated the
related Receivable and assigned it to BMW FS or BMW Bank pursuant to a Dealer
Agreement.
 
“Dealer Agreement” means an agreement between a Dealer and BMW FS or BMW Bank
pursuant to which such Dealer sells Contracts to BMW FS or BMW Bank,
respectively, substantially in the form of Exhibit D.
 
“Dealer Recourse Amount” has the meaning assigned to such term in Section 5.04.
 
“Delivery” when used with respect to Trust Account Property means:
 
(a)      with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments”
within the meaning of Section 9-102(a)(47) of the UCC and are susceptible of
physical delivery, transfer thereof to the Indenture Trustee by physical
delivery to the Indenture Trustee endorsed to, or registered in the name of, the
Indenture Trustee or endorsed in blank, and, with respect to a certificated
security (as defined in Section 8-102(a)(4) of the UCC) transfer thereof (i) by
delivery of such certificated security endorsed to, or registered in the name
of, the Indenture Trustee or (ii) by delivery thereof to a “clearing
corporation” (as defined in Section 8-102(a)(5) of the UCC) and the making by
such clearing corporation of appropriate entries on its books reducing the
appropriate securities account of the transferor and increasing the appropriate
securities account of the Indenture Trustee by the amount of such certificated
security and the identification by the clearing corporation of the certificated
securities for the sole and exclusive account of the Indenture Trustee (all of
the foregoing, “Physical Property”), and, in any event, any such Physical
Property in registered form shall be in the name of the Indenture Trustee or its
nominee; and such additional or alternative procedures as may hereafter become
appropriate to effect the complete transfer of ownership of any such Trust
Account Property to the Indenture Trustee or its nominee or custodian,
consistent with changes in applicable law or regulations or the interpretation
thereof;
 

 
5

--------------------------------------------------------------------------------

 





 
(b)      with respect to any security issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation or by the Federal National Mortgage Association
that is a book-entry security held through the Federal Reserve System pursuant
to federal book-entry regulations, the following procedures, all in accordance
with applicable law, including applicable federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Trust Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
securities intermediary that is also a “depository” pursuant to applicable
federal regulations; the making by such securities intermediary of entries in
its books and records crediting such Trust Account Property to the Indenture
Trustee’s security account at the securities intermediary and identifying such
book-entry security held through the Federal Reserve System pursuant to federal
book-entry regulations as belonging to the Indenture Trustee; and such
additional or alternative procedures as may hereafter become appropriate to
effect complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee, consistent with changes in applicable law or regulations or
the interpretation thereof;
 
(c)      with respect to any item of Trust Account Property that is an
uncertificated security under Article 8 of the UCC and that is not governed by
clause (b) above, registration on the books and records of the issuer thereof in
the name of the Indenture Trustee or its nominee or custodian who either (i)
becomes the registered owner on behalf of the Indenture Trustee or (ii) having
previously become the registered owner, acknowledges that it holds for the
Indenture Trustee; and
 
(d)      with respect to any item of Trust Account Property that is a security
entitlement, causing the securities intermediary to indicate on its books and
records that such security entitlement has been credited to a securities account
of the Indenture Trustee.
 
“Depositor” means BMW FS Securities LLC and its successors in interest.
 
“Determination Date” means, with respect to each Payment Date, the second
Business Day immediately preceding the related Payment Date.
 
“Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any State, having corporate trust powers and acting as
trustee for funds deposited in such account, so long as any of the securities of
such depository institution shall have a credit rating from each Rating Agency
in one of its generic rating categories that signifies investment grade.
 
“Eligible Institution” means:
 
(a) the corporate trust department of the Indenture Trustee or the Owner
Trustee; or
 
(b) a depository institution organized under the laws of the United States of
America or any State, that (i) has either (A) a long-term unsecured debt rating
acceptable to each Rating Agency or (B) short-term unsecured debt obligations
rated in the highest short-term rating category by each Rating Agency and (ii)
the deposits of which are insured by the FDIC.
 

 
6

--------------------------------------------------------------------------------

 





 
“Eligible Investments” means securities, negotiable instruments or security
entitlements that evidence:
 
(a)      direct obligations of, and obligations fully guaranteed as to the full
and timely payment by, the United States of America;
 
(b)      demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by federal or state banking or
depository institution authorities; provided, however, that at the time of the
investment or contractual commitment to invest therein, the commercial paper or
other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) thereof shall have a credit rating from each
Rating Agency in the highest investment category granted thereby;
 
(c)      commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from each Rating Agency in the highest
investment category granted thereby;
 
(d)      investments in money market funds having a rating from Moody’s and, if
rated by Fitch, from Fitch, in each case in the highest investment category
granted thereby (including funds for which the Indenture Trustee or the Owner
Trustee or any of their respective Affiliates is investment manager or advisor);
 
(e)      bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;
 
(f)      repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) above; and
 
(g)      any other investment with respect to which the Rating Agency Condition
is satisfied with respect to each Rating Agency.
 
Eligible Investments may include, without limitation, those investments for
which the Indenture Trustee or an affiliate of the Indenture Trustee provides
services and receives compensation.
 
“Eligible Servicer” means BMW FS or any other Person that at the time of its
appointment as Servicer (i) is servicing a portfolio of motor vehicle retail
installment sale contracts, (ii) is legally qualified and has the capacity to
service the Receivables, (iii) has demonstrated the ability professionally and
competently to service a portfolio of motor vehicle retail installment sale
contracts similar to the Receivables with reasonable skill and care and (iv) has
a minimum net worth of $50,000,000.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 

 
7

--------------------------------------------------------------------------------

 





 
“FDIC” means the Federal Deposit Insurance Corporation, and its successors.
 
“FDIC Receivable” means any Receivable which is the subject of a damages payment
referred to in Section 12.05 of the Indenture, or any Receivable removed from
the Trust as a result of the FDIC exercising its repudiation power with respect
thereto.
 
“Financed Vehicle” means a new or used automobile, motorcycle or light truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Contract.
 
“Fitch” means Fitch Ratings, Inc., and its successors.
 
“Force Majeure” means any delay or failure in performance caused by acts beyond
the Servicer’s reasonable control, including acts of God, war, vandalism,
sabotage, accidents, fires, floods, strikes, labor disputes, mechanical
breakdown, shortages or delays in obtaining suitable parts or equipment,
material, labor, or transportation, acts of subcontractors, interruption of
utility services, acts of any unit of government or governmental agency, or any
similar or dissimilar cause.
 
“Indenture” means the Indenture, dated as of September 1, 2014, between the
Issuer and the Indenture Trustee.
 
“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.
 
“Initial Pool Balance” means an amount equal to the aggregate Principal Balance
of the Receivables as of the Cutoff Date.
 
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or State bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
State bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.
 
“Interest Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(b).
 

 
8

--------------------------------------------------------------------------------

 





 
“Interest Period” means (a) with respect to the Class A-1 Notes, the period from
and including the most recent Payment Date (or, in the case of the first Payment
Date, the Closing Date) to but excluding the next succeeding Payment Date and
(b) with respect to the Class A-2, Class A-3 and Class A-4 Notes, the period
from and including the 25th day of the calendar month preceding a Payment Date
(or, in the case of the first Payment Date, from and including the Closing Date)
to but excluding the 25th day of the calendar month in which the Payment Date
occurs.
 
“Investment Earnings” means, with respect to any Payment Date, the investment
earnings (net of losses and investment expenses) on amounts on deposit in the
Collection Account and the Reserve Account to be applied on such Payment Date
pursuant to Section 5.01(d).
 
“Issuer” means BMW Vehicle Owner Trust 2014-A.
 
“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.
 
“Liquidated Receivable” means a Receivable with respect to which the earliest of
the following shall have occurred: (i) the related Financed Vehicle has been
repossessed and liquidated, (ii) the related Financed Vehicle has been
repossessed in excess of 90 days and has not yet been liquidated, (iii) the
Servicer has determined in accordance with its credit policies that all amounts
that it expects to receive with respect to the Receivable have been received or
(iv) the end of the Collection Period in which the Receivable becomes 150 days
or more past due.
 
“Liquidation Proceeds” means, with respect to any Receivable that becomes a
Liquidated Receivable, the moneys collected in respect thereof, from whatever
source, during the Collection Period in which such Receivable became a
Liquidated Receivable, including liquidation of the related Financed Vehicle,
net of the sum of any out-of-pocket expenses of the Servicer reasonably
allocated to such liquidation and any amounts required by law to be remitted to
the Obligor on such Liquidated Receivable.
 
“Minimum Required Rating” means, with respect to (i) BMW Capital, a short-term
unsecured debt rating of the commercial paper of BMW Capital (which commercial
paper is guaranteed by BMW AG) equal to or greater than “Prime-1” by Moody’s or
“A-1” by S&P, or is a rating otherwise acceptable to each Rating Agency rating
the Notes, as evidenced by the satisfaction of the Rating Agency Condition with
respect to such Rating Agency and (ii) the Servicer, if an affiliate of BMW
Capital is not the Servicer, a short-term unsecured debt rating of the
commercial paper of such entity equal to or greater than “Prime-1” by Moody’s or
“A-1” by S&P, or is a rating otherwise acceptable to each Rating Agency rating
the Notes, as evidenced by the satisfaction of the Rating Agency Condition with
respect to such Rating Agency.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Net Investment Losses” means, with respect to the Collection Account and the
Reserve Account and any Collection Period, the amount, if any, by which the
aggregate of all
 

 
9

--------------------------------------------------------------------------------

 



losses and expenses incurred during such period in connection with the
investment of funds in Eligible Investments in accordance with Section 5.01(d)
exceeds the aggregate of all interest and other income realized during such
period on such funds.
 
“Nonrecoverable Advance” means any Advance made or proposed to be made pursuant
to Section 5.11, which the Servicer believes, in its good faith judgment, is
not, or if made would not be, ultimately recoverable from Liquidation Proceeds
or otherwise or any Advance so deemed in accordance with Section 5.11. In
determining whether an Advance is or will be nonrecoverable, the Servicer need
not take into account that it might receive any amounts in a deficiency
judgment.
 
“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.01(b).
 
“Note Pool Factor” means, with respect to each Class of Notes as of the close of
business on the last day of a Collection Period, a two-digit decimal figure
equal to the Outstanding Amount of such Class of Notes (after giving effect to
any reductions thereof to be made on the immediately following Payment Date)
divided by the original Outstanding Amount of such Class of Notes.  Each Note
Pool Factor will be 1.00 as of the Closing Date; thereafter, the Note Pool
Factor will decline to reflect reductions in the Outstanding Amount of such
Class of Notes.
 
“Noteholders” shall mean the Class A-1 Noteholders, the Class A-2 Noteholders,
the Class A-3 Noteholders and the Class A-4 Noteholders.
 
“Obligor” on a Receivable means the purchaser or co-purchasers of the related
Financed Vehicle, and any other Person obligated to make payments thereunder.
 
“Officer’s Certificate” means a certificate signed by (a) any vice president or
the controller and (b) the president, any vice president, the treasurer, any
assistant treasurer, the controller, the secretary or any assistant secretary of
the Depositor or the Servicer, as appropriate.
 
“Opinion of Counsel” means one or more written opinions of counsel, who may be
an employee of or counsel to the Depositor or the Servicer, which counsel shall
be satisfactory to the Indenture Trustee, the Owner Trustee or the Rating
Agencies, as applicable, and which shall be addressed to the Owner Trustee and
the Indenture Trustee and which shall be at the expense of the person required
to provide such an Opinion of Counsel.
 
“Outstanding” has the meaning assigned to such term in the Indenture.
 
“Outstanding Amount” means, as of any date of determination, the aggregate
principal amount of one Class or of all Classes of Notes, as applicable,
Outstanding as of such date of determination.
 
“Outstanding Amount Advanced” means, as to any Payment Date, the aggregate of
all Advances remitted by the Servicer out of its own funds pursuant to Section
5.11, less the
 

 
10

--------------------------------------------------------------------------------

 



aggregate of all related Advance Reimbursement Amounts actually received prior
to such Payment Date.
 
“Owner Trustee” means Wilmington Trust, National Association, acting not in its
individual capacity but solely as owner trustee under the Trust Agreement.
 
“Payment Date” means, with respect to each Collection Period, the 25th day of
the following month or, if such day is not a Business Day, the immediately
following Business Day, commencing on November 25, 2014.
 
“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.
 
“Pool Balance” means, with respect to any Payment Date, an amount equal to the
aggregate Principal Balance of the Receivables (exclusive of all Liquidated
Receivables and, if applicable, all FDIC Receivables) at the end of the related
Collection Period, after giving effect to all payments of principal received
from Obligors and all Purchase Amounts allocable to principal to be remitted by
the Servicer or the Sellers, as applicable, for the related Collection Period.
 
“Principal Balance” means, with respect to any Receivable and as of any date,
the Amount Financed minus an amount equal to, as of the close of business on the
last day of the related Collection Period, (i) that portion of all amounts
received on or prior to such day with respect to such Receivable and allocable
to principal using the Simple Interest Method; (ii) any Purchase Amounts with
respect to such Receivable allocable to principal (to the extent not included in
clause (i) above); and (iii) any prepayments or other payments applied to reduce
the unpaid principal balance of such Receivable (to the extent not included in
clause (i) above).
 
“Principal Distribution Account” means the account designated as such,
established and maintained pursuant to Section 5.01(b).
 
“Priority Principal Distribution Amount” means, with respect to any Payment
Date, an amount not less than zero, equal to (i) the aggregate Outstanding
Amount of all the Notes as of the preceding Payment Date (after giving effect to
any principal payments made on the Notes on that preceding Payment Date) or the
Closing Date (in the case of the first Payment Date), as the case may be, minus
(ii) the Adjusted Pool Balance; provided however, that the Priority Principal
Distribution Amount shall not exceed the sum of the aggregate Outstanding Amount
of all of the Notes on that Payment Date; and provided further, that the
Priority Principal Distribution Amount on and after the Final Scheduled Payment
Date of a Class of Notes shall not be less than the amount that is necessary to
reduce the Outstanding Amount of that Class of Notes and all earlier maturing
Classes of Notes to zero.
 
“Purchase Amount” means, with respect to any Receivable that became a Purchased
Receivable pursuant to clause (a) of the definition thereof, (i) in the case of
a Receivable purchased by or on behalf of the Servicer pursuant to Section 4.07,
an Administrative Purchase Payment, or (ii) in the case of a Receivable
repurchased by or on behalf of a Seller pursuant to Section 6.02 of the related
Receivables Purchase Agreement, a Warranty Purchase Payment, as applicable.
 

 
11

--------------------------------------------------------------------------------

 





 
“Purchased Receivable” means (a) any Receivable purchased (i) by or on behalf of
the Servicer pursuant to Section 4.07, (ii) by or on behalf of a Seller pursuant
to Section 3.03 hereof or the related Receivables Purchase Agreement, or (b) all
Receivables that were transferred to the Depositor by BMW Bank pursuant to the
BMW Bank Receivables Purchase Agreement if (i) BMW Bank becomes the subject of
an insolvency proceeding and the FDIC, as receiver or conservator for BMW Bank,
exercises its right of repudiation as contemplated by paragraph (d)(4)(ii) of
the FDIC Rule and (ii) pays damages to the Trust in an amount not less than the
sum of (x) the aggregate outstanding Principal Balance of such Receivables and
(y) the product of (1) the amount of interest accrued on the Notes through the
date of repudiation and (2) the percentage that the aggregate outstanding
Principal Balance of such Receivables bears to the aggregate outstanding
Principal Balance of all of the Receivables on the date of repudiation.
 
“Rating Agency” means Moody’s and Fitch, as the context may require. If none of
Moody’s, Fitch or a successor thereto remains in existence, “Rating Agency”
shall mean any nationally recognized statistical rating organization or other
comparable Person designated by the Depositor.
 
“Rating Agency Condition” means, with respect to any action and a Rating Agency,
that such Rating Agency shall have been notified of such action and shall not
have confirmed in writing within ten (10) Business Days of such notice (or such
shorter period as is practicable or acceptable to such Rating Agency) that such
action will result in the qualification, reduction or withdrawal by such Rating
Agency of its then-current rating of any Class of Notes.
 
“Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance thereof over the
portion of related Liquidation Proceeds and Recoveries allocable to principal.
 
“Receivable Files” means the following documents with respect to each Financed
Vehicle:
 
(i)      in the case of each Receivable constituting “tangible chattel paper”,
the fully executed original of each Receivable (together with any agreements
modifying each such Receivable including any deferment agreement) or, in the
case of each Receivable constituting “electronic chattel paper”, the
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of such
Receivable;
 
(ii)      the original credit application, or an electronic copy thereof;
 
(iii)      the original certificate of title or such other documents (electronic
or otherwise, as used in the applicable jurisdiction) that the Servicer or the
related Seller keeps on file in accordance with its customary procedures
evidencing the security interest of the related Seller in the related Financed
Vehicle; and
 

 
12

--------------------------------------------------------------------------------

 





 
(iv)      any and all other documents that the Servicer shall have kept on file
in accordance with its customary procedures relating to a Receivable, an Obligor
or a Financed Vehicle.
 
“Receivables” means any Contract listed on Schedule A (which Schedule may be in
the form of microfiche).
 
“Receivables Purchase Agreement” means each of (i) the Receivables Purchase
Agreement, dated as of September 1, 2014, between BMW FS, as Seller, and the
Depositor and (ii) the Receivables Purchase Agreement, dated as of September 1,
2014, between BMW Bank, as Seller, and the Depositor.
 
“Record Date” means, as to any Payment Date or the Redemption Date, (i) if the
Notes are issued in book-entry form, the close of business on the Business Day
immediately preceding such Payment Date or the Redemption Date and (ii) if the
Notes are issued in definitive form, the last Business Day of the month
preceding such Payment Date or the Redemption Date.
 
“Recoveries” means, with respect to any Receivable that becomes a Liquidated
Receivable, monies collected in respect thereof, from whatever source, during
any Collection Period following the Collection Period in which such Receivable
became a Liquidated Receivable, net of the sum of any amounts expended by the
Servicer for the account of the Obligor and any amounts required by law to be
remitted to the Obligor.
 
“Redemption Price” shall have the meaning set forth in the Indenture.
 
“Regular Principal Distribution Amount” means, with respect to any Payment Date,
an amount not less than zero equal to the excess, if any, of (a) (i) the
aggregate Outstanding Amount of all the Notes as of the preceding Payment Date
(after giving effect to any principal payments made on the Notes on such
preceding Payment Date) or the Closing Date (in the case of the first Payment
Date), as the case may be, minus (ii) the Adjusted Pool Balance less the Target
Overcollateralization Amount with respect to such Payment Date; over (b) the
Priority Principal Distribution Amount deposited in the Note Distribution
Account with respect to such Payment Date; provided, however, that the Regular
Principal Distribution Amount shall not exceed the sum of the aggregate
Outstanding Amount of all of the Notes on that Payment Date (after giving effect
to any principal payments made on the Notes on the current Payment Date in
respect of the Priority Principal Distribution Amount, if any); provided
further, that the Regular Principal Distribution Amount on and after the Final
Scheduled Payment Date of a Class of Notes shall not be less than the amount
that is necessary to reduce the Outstanding Amount of that Class of Notes and
all earlier maturing Classes of Notes to zero.
 
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.
 

 
13

--------------------------------------------------------------------------------

 





 
“Required Rate” means 4.50%.
 
“Reserve Account” means the account designated as such, established by the
Issuer and maintained by the Indenture Trustee pursuant to Section 5.01(c).
 
“Reserve Account Initial Deposit” means $2,564,102.64.
 
“Reserve Account Required Amount” means (a) on the Closing Date, the Reserve
Account Initial Deposit and (b) with respect to any Payment Date, an amount
equal to the lesser of $2,564,102.64 and the aggregate Outstanding Amount of the
Notes.
 
“Reserve Account Withdrawal Amount” means, with respect to each Payment Date,
the lesser of (x) the excess of (I) the amounts due under Section 5.06(b)(i)
through (iii) over (II) Available Amounts for such Payment Date and (y) the
amount on deposit in the Reserve Account on such Payment Date.
 
“Responsible Officer” means the president, any vice president, the treasurer,
any assistant treasurer, the controller, the secretary or any assistant
secretary of the Servicer.
 
“Sarbanes Certification” has the meaning set forth in Section 4.11(a)(iv).
 
“Scheduled Payment” means, with respect to each Receivable, the scheduled
monthly payment amount set forth in the related Contract and required to be paid
by the Obligor during each Collection Period.
 
“Securities” means the Notes and the Certificates.
 
“Securityholders” means the Noteholders or the Certificateholders, as the
context may require.
 
“Seller” means each of (i) BMW FS and (ii) BMW Bank, each in its capacity as
Seller under the applicable Receivables Purchase Agreement and their respective
successors in interest.
 
“Servicer” means BMW FS, as the servicer of the Receivables, and each successor
to BMW FS (in the same capacity) pursuant to Section 7.03 or 8.03.
 
“Servicer Termination Event” shall have the meaning set forth in Section 8.01.
 
“Servicer’s Certificate” means an Officer’s Certificate of the Servicer
delivered pursuant to Section 4.09, substantially in the form of Exhibit C.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 


“Servicing Fee” means, for each Collection Period, an amount equal to 1.00% per
annum of the Pool Balance as of the first day of the Collection Period; provided
that in the case of the first Payment Date, the Servicing Fee will be an amount
equal to the sum of (a) 1.00% per
 

 
14

--------------------------------------------------------------------------------

 



annum of the Pool Balance as of the Cutoff Date and (b) 1.00% per annum of the
Pool Balance as of October 1, 2014.
 
“Servicing Fee Rate” means 1.00% per annum.
 
“Simple Interest Method” means the method of allocating the monthly payments
received with respect to a Receivable to interest in an amount equal to the
product of (i) the applicable stated annual percentage rate, (ii) the period of
time (expressed as a fraction of a year, based on the actual number of days in
the calendar month and 365 days in the calendar year) elapsed since the
preceding payment was made under such Receivable and (iii) the outstanding
principal amount of such Receivable, and allocating the remainder of each such
monthly payment to principal.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and its successors.
 
“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the Receivables but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to the Receivables under the direction or authority of the
Servicer or a Subservicer.
 
“Subservicer” means any Person that services Receivables on behalf of the
Servicer or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Servicer under
this Agreement that are identified in Item 1122(d) of Regulation AB.
 
“Supplemental Servicing Fee” shall have the meaning set forth in Section 4.08.
 
“Target Overcollateralization Amount” means, with respect to any Payment Date,
the product of (i) 2.50% and (ii) the initial Adjusted Pool Balance.
 
“Trust” means the Issuer.
 
“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.
 
“Trust Accounts” means the Collection Account, the Note Distribution Account and
the Reserve Account.
 
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
October 15, 2014, between the Depositor and the Owner Trustee.
 
“Trust Fees and Expenses” means all accrued and unpaid Owner Trustee and
Indenture Trustee’s fees and any amounts due to the Owner Trustee and the
Indenture Trustee
 

 
15

--------------------------------------------------------------------------------

 



for reimbursement of expenses or in respect of indemnification and other
administrative fees of the Trust.
 
“Trust Officer” means, with respect to the Indenture Trustee or Owner Trustee,
as applicable, any officer within the Corporate Trust Office or successor group
of the Indenture Trustee or the Owner Trustee, respectively, including any Vice
President, Assistant Vice President, Assistant Treasurer, Assistant Secretary or
any other officer of the Indenture Trustee or the Owner Trustee, respectively,
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents.
 
“UCC” means the Uniform Commercial Code, as in effect in the relevant
jurisdiction.
 
“Warranty Purchase Payment” means, with respect to any Receivable repurchased by
or on behalf of a Seller pursuant to the related Receivables Purchase Agreement,
an amount equal to the Receivable’s unpaid Principal Balance, plus interest
thereon at a rate equal to the stated Annual Percentage Rate for the Receivable
to the last day of the Collection Period preceding such repurchase.
 
“Yield Supplement Overcollateralization Amount” means, with respect to each
Payment Date, the aggregate amount by which (i) the Principal Balance, as of the
last day of the related Collection Period (or, in the case of  the first Payment
Date, the Cutoff Date) of each Receivable (other than a Liquidated Receivable)
with an APR of less than the Required Rate exceeds (ii) the present value
(calculated using a discount rate equal to the Required Rate) of the sum of the
Scheduled Payments due on each such Receivable, assuming that (x) all such
Scheduled Payments are made on the last day of each month and (y) each month has
30 days.
 
SECTION 1.02.      Other Definitional Provisions.
 
(a)      Capitalized terms used herein that are not otherwise defined shall have
the meanings ascribed thereto in the Indenture or, if not defined therein, in
the Trust Agreement.
 
(b)      All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(c)      As used in this Agreement and in any certificate or other document made
or delivered pursuant hereto or thereto, accounting terms not defined in this
Agreement or in any such certificate or other document, and accounting terms
partly defined in this Agreement or in any such certificate or other document to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles. To the extent that the definitions of
accounting terms in this Agreement or in any such certificate or other document
are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained in this Agreement or in any
such certificate or other document shall control.
 

 
16

--------------------------------------------------------------------------------

 





 
(d)      The words “hereof,” “herein,” “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Article, Section, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; and the term “including” shall mean “including without limitation”.
 
(e)      The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
 
(f)      Any agreement, instrument or statute defined or referred to herein or
in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.
 
ARTICLE II.
 
CONVEYANCE OF RECEIVABLES
 
SECTION 2.01.      Conveyance of Receivables.
 
In consideration of the Issuer’s delivery to or upon the order of the Depositor
of the Notes and the Certificates, the Depositor does hereby sell, transfer,
assign, set over and otherwise convey to the Issuer, without recourse (subject
to the obligations of the Depositor set forth herein), all right, title and
interest of the Depositor in and to the following assets and property, whether
now owned or existing or hereafter acquired or arising:
 
(i)      the Receivables and all moneys received thereon after the close of
business on the Cutoff Date;
 
(ii)      the security interests in the Financed Vehicles and any accessions
thereto granted by Obligors pursuant to the Receivables and any other interest
of the Depositor in such Financed Vehicles;
 
(iii)      any Liquidation Proceeds and Recoveries and any other proceeds with
respect to the Receivables from claims on any theft, physical damage, credit
life or disability insurance policies covering the Financed Vehicles or the
related Obligors, including any vendor’s single interest or other collateral
protection insurance policy;
 
(iv)      any property that shall have secured a Receivable and shall have been
acquired by or on behalf of the Depositor, a Seller, the Servicer or the Trust;
 
(v)      all documents and other items contained in the Receivable Files;
 

 
17

--------------------------------------------------------------------------------

 





 
(vi)      all of the Depositor’s rights (but not its obligations) under the
Receivables Purchase Agreements;
 
(vii)      the Trust Accounts and all funds on deposit from time to time in the
Trust Accounts and the Certificate Distribution Account and in all investments
therein and proceeds thereof (including all Investment Earnings thereon);
 
(viii)      all proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement; and
 
(ix)      the proceeds of any and all of the foregoing (collectively, with the
assets listed in clauses (i) through (viii) above, the “Conveyed Assets”).
 
It is the intention of the Depositor that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
other related property from the Depositor to the Trust and the beneficial
interest in and title to the Receivables and the related property shall not be
part of the Depositor’s estate in the event of the filing of a bankruptcy
petition by or against the Depositor under any bankruptcy law. In the event
that, notwithstanding the intent of the Depositor, the transfer and assignment
contemplated hereby is held not to be a sale, this Agreement shall constitute a
security agreement under applicable law, and the Depositor hereby grants to the
Issuer a first priority perfected security interest in all of the Depositor’s
right, title and interest in and to the Conveyed Assets, whether now owned or
existing or hereafter acquired or arising, and under all accounts, money,
chattel paper, securities, instruments, documents, deposit accounts,
certificates of deposit, letters of credit, advices of credit, banker’s
acceptances, uncertificated securities, general intangibles, contract rights,
goods and other property consisting of, arising from or relating to such
Conveyed Assets, as security for the Depositor’s obligations hereunder.
 
ARTICLE III.
 
THE RECEIVABLES
 
SECTION 3.01.      Survival of Representations and Warranties.  Pursuant to
Section 2.01 of this Agreement, the Depositor has sold, assigned, transferred
and conveyed to the Issuer, as part of the assets of the Issuer, its rights
under each Receivables Purchase Agreement, including the representations and
warranties of the applicable Seller therein, upon which representations and
warranties the Issuer relies in accepting the Receivables and delivering the
Securities, together with all rights of the Depositor with respect to any breach
thereof, including the right to require the applicable Seller to repurchase
Receivables in accordance with the related Receivables Purchase Agreement.  It
is understood and agreed that the representations and warranties referred to in
this Section shall survive the sale and delivery of the Receivables to the
Issuer (or the Custodian on its behalf) and the pledge of the Receivables to the
Indenture Trustee.
 
SECTION 3.02.      Representations and Warranties of the Depositor.  The
Depositor makes the following representations and warranties, on which the
Issuer relies in accepting the Receivables and delivering the Securities. Such
representations and warranties
 

 
18

--------------------------------------------------------------------------------

 



speak as of the execution and delivery of this Agreement and as of the Closing
Date, but shall survive the sale, transfer and assignment of the Receivables by
the Depositor to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture and with respect to the representations and warranties
set forth in paragraphs (d) through (j) below, shall be non-waivable:
 
(a)      Title. The Depositor shall convey to the Issuer all right, title and
interest of the Depositor in and to the Receivables.
 
(b)      All Filings Made. The Depositor has caused all filings (including UCC
filings) to be made in the State of Ohio and the State of Delaware with respect
to the sale of the Conveyed Assets to the Issuer and the pledge contemplated in
the Basic Agreements to the Indenture Trustee.
 
(c)      Liens. The Depositor has not taken any actions to create, incur or
suffer to exist any Lien on or restriction on transferability of any Conveyed
Asset except for the Lien of the Indenture and the restrictions on
transferability imposed by this Agreement.
 
(d)      Valid Security Interest. This Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the Conveyed Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such as against creditors of and purchasers from the Depositor.
 
(e)      Perfection. The Depositor has taken all steps necessary to perfect its
security interest against the Obligors in the property securing the Receivables.
 
(f)      Chattel Paper. Each Receivable constitutes “tangible chattel paper” or
“electronic chattel paper” within the meaning of the applicable UCC.
 
(g)      Good and Marketable Title. The Depositor owns and has good and
marketable title to the Receivables free and clear of any Lien, claim or
encumbrance of any Person.
 
(h)      Filing of Financing Statements. The Depositor has caused or will have
caused, within ten days, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the security interest in the Conveyed Assets granted to the
Issuer hereunder.
 
(i)      Other Financing Statements. Other than the security interest granted to
the Issuer pursuant to this Agreement, the Depositor has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed any of the Conveyed
Assets. The Depositor has not authorized the filing of and is not aware of any
financing statements against the Depositor that include a description of
collateral covering the Conveyed Assets other than any financing statement
relating to the security interest granted to the Issuer hereunder or that has
been terminated. The Depositor is not aware of any judgment or tax lien filings
against the Depositor.
 
(j)      Original Contract. The Depositor (or its custodian, on its behalf) has
in its possession all original copies of the Contracts that constitute or
evidence the Receivables (or, in
 

 
19

--------------------------------------------------------------------------------

 



the case of each Receivable constituting electronic chattel paper the custodian
has “control” (as such term is used in Section 9-105 of the UCC) over the
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of each
such Receivable).  The Depositor has in its possession all original copies of
any written amendment to any Receivable constituting tangible chattel paper or
electronic chattel paper.  The Contracts that constitute or evidence the
Receivables do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Issuer. All
financing statements filed or to be filed against the Depositor in favor of the
Issuer in connection herewith describing the Receivables contain a statement to
the following effect: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Issuer.”
 
SECTION 3.03.      Repurchase Upon Breach.  Each of the Depositor, the Issuer,
the Indenture Trustee and the Servicer shall inform the other parties to this
Agreement and the applicable Sellers promptly, in writing, upon the discovery by
it of any breach of a Seller’s representations and warranties made pursuant to
Sections 3.02 or 3.03 of a Receivables Purchase Agreement, without regard to any
limitation set forth in such representation or warranty concerning the knowledge
of such Seller as to the facts stated therein; provided, however, the Indenture
Trustee shall have no obligation at any time to perform any actions to determine
if any breaches exist.  Unless any such breach shall have been cured by the last
day of the second Collection Period following the Collection Period in which the
applicable Seller discovers or receives notice of such breach (or, at such
Seller’s election, the last day of the first Collection Period following the
Collection Period in which it discovers or receives notice of such breach), the
Issuer (in accordance with Section 6.02 of the related Receivables Purchase
Agreement) shall enforce the obligations of such Seller under the related
Receivables Purchase Agreement to purchase any Receivable materially and
adversely affected by such breach.  The sole remedy of the Issuer, the Indenture
Trustee, the Noteholders and the Certificateholders with respect to the unpaid
balance plus accrued interest on any Receivable as to which a breach of a
representation or warranty by a Seller has occurred pursuant to Sections 3.02 or
3.03 of the related Receivables Purchase Agreement shall be to require such
Seller to repurchase any such Receivable pursuant to the related Receivables
Purchase Agreement.
 
SECTION 3.04.      Custody of Receivable Files.  To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer hereby
revocably appoints the Servicer, and the Servicer hereby accepts such
appointment, to act for the benefit of the Issuer and the Indenture Trustee as
custodian of the Receivable Files (whether held in tangible paper form or
electronic form), which are hereby constructively delivered by the Issuer to the
Indenture Trustee.  The Servicer may appoint one or more agents to act as
subcustodians of certain items contained in a Receivable File so long as the
Servicer remains primarily responsible for their safekeeping and for its duties
and obligations as custodian hereunder.
 
SECTION 3.05.      Duties of Servicer as Custodian.
 
(a)      Safekeeping. The Servicer shall hold the Receivable Files as custodian
for the benefit of the Issuer and the Indenture Trustee, and shall maintain such
accurate and complete accounts, records and computer systems pertaining to each
Receivable File as shall enable the Issuer to comply with this Agreement. In
performing its duties as custodian, the Servicer shall act with reasonable care,
using that degree of skill and attention that the Servicer
 

 
20

--------------------------------------------------------------------------------

 



exercises with respect to the receivable files relating to all comparable
automotive and motorcycle receivables that the Servicer services for itself or
others and the Servicer acknowledges that for purposes of Section 9-313(c) of
the UCC that it is retaining possession of and acting as custodian for the
Receivable Files for the benefit of the Indenture Trustee. The Servicer shall
conduct, or cause to be conducted, periodic reviews of the Receivable Files held
by it under this Agreement in a manner consistent with its reviews of other
receivables serviced for its own account and of the related accounts, records
and computer systems, in such a manner as shall enable the Issuer or the
Indenture Trustee to verify the accuracy of the Servicer’s record keeping. The
Servicer shall promptly report to the Issuer and the Indenture Trustee any
material failure on its part to hold the Receivable Files and maintain its
accounts, records and computer systems as herein provided and shall promptly
take appropriate action to remedy any such material failure. Nothing herein
shall be deemed to require an initial review or any periodic review by the
Issuer or the Indenture Trustee of the Receivables or the Receivable Files.
 
(b)      Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at one of its offices specified in Schedule B to this Agreement
or at such other office as shall be specified to the Issuer and the Indenture
Trustee by written notice not later than 30 days after any change in location
(except that, in the case of any Receivable constituting “electronic chattel
paper”, the “authoritative copy” (as such term is used in Section 9-105 of the
UCC) of such Receivable shall be maintained by the Servicer in a computer system
such that the Servicer maintains “control” (as such term is used in Section
9-105 of the UCC) over such “authoritative copy”). The Servicer shall maintain
possession of any written amendment to any Receivable constituting tangible
chattel paper or electronic chattel paper.  The Servicer shall make available to
the Issuer and the Indenture Trustee or their duly authorized representatives,
attorneys or auditors a list of locations of the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer at
such times during normal business hours as the Issuer shall reasonably instruct,
which does not unreasonably interfere with the Servicer’s normal operations or
customer or employee relations.
 
(c)      Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer shall release any document in the Receivable Files to the
Indenture Trustee or its agent or designee, as the case may be, at such place or
places as the Indenture Trustee may designate, as soon as practicable.  The
Servicer shall not be responsible for any loss occasioned by the failure of the
Indenture Trustee to return any document or any delay in doing so.
 
(d)  Agency Relationship.  The Servicer hereby acknowledges that, pursuant to
the terms of the Loan Services and Administration Agreement, dated as of January
1, 2004, between the Servicer and BMW Bank, any Receivables originated by BMW
Bank and owned by BMW Bank that are in the possession of, or are otherwise held
on the Servicer’s system in the name of BMW Financial Services NA, LLC, are
possessed or held in such a manner by the Servicer as agent for BMW Bank.
 
SECTION 3.06.      Instructions; Authority to Act.  The Servicer shall be deemed
to have received proper instructions with respect to the Receivable Files upon
its receipt of written instructions signed by a Trust Officer of the Indenture
Trustee or, if the Notes have been paid in full, by the Issuer.
 
SECTION 3.07.      Custodian’s Indemnification.  The Servicer, as custodian,
shall indemnify the Issuer, the Owner Trustee and the Indenture Trustee and each
of their officers, directors, employees and agents for any and all liabilities,
obligations, losses, compensatory damages, payments, costs, or expenses of any
kind whatsoever that may be imposed on, incurred by or asserted against the
Issuer, the Owner Trustee or the Indenture Trustee or any of their officers,
directors, employees or agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
 

 
21

--------------------------------------------------------------------------------

 



the Receivable Files; provided, however, that the Servicer shall not be liable
to the Owner Trustee, the Indenture Trustee or any such officer, director,
employee or agent of the Owner Trustee or the Indenture Trustee for any portion
of any such amount resulting from the willful misfeasance, bad faith or
negligence (or gross negligence in the case of the Owner Trustee) of the Owner
Trustee or the Indenture Trustee, as the case may be, or any such officer,
director, employee or agent of the Owner Trustee or the Indenture Trustee, as
the case may be.
 
Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts or
omissions of such Servicer preceding such resignation or removal and shall
include reasonable fees and expenses of counsel and expenses of litigation, each
of which is duly documented. If the Servicer shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter collects any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest.
 
SECTION 3.08.      Effective Period and Termination.  The Servicer’s appointment
as custodian shall become effective as of the Cutoff Date and shall continue in
full force and effect unless and until terminated pursuant to this Section. If
BMW FS, or any successor Servicer, shall resign as Servicer in accordance with
the provisions of this Agreement or if all of the rights and obligations of BMW
FS as Servicer or any successor Servicer shall have been terminated under
Section 8.02, the appointment of such Servicer as custodian may be terminated by
the Issuer or by the Holders of Notes evidencing not less than 50% of the
Outstanding Amount of the Notes (or, if no Notes are then Outstanding, the
Certificateholders representing not less than 50% of the aggregate Certificate
Percentage Interest) in the same manner as the Indenture Trustee or such
Securityholders may terminate the rights and obligations of the Servicer under
Section 8.02. As soon as practicable after any termination of such appointment
(but in no event more than 10 Business Days after any such termination of
appointment), the Servicer shall deliver the Receivable Files to the Indenture
Trustee or the Indenture Trustee’s designee at such place or places as the
Indenture Trustee may reasonably designate; provided, however, that with respect
to “authoritative copies” of the Receivables constituting electronic chattel
paper, (a) if the Servicer’s appointment as custodian has been terminated in
connection with the resignation or termination of the Servicer as servicer, the
custodian shall transfer such “authoritative copies” to the successor Servicer
or (b) otherwise, unless otherwise instructed by the Indenture Trustee, such
“authoritative copies” shall be transferred to the Indenture Trustee or the
Indenture Trustee’s designee.  In each case, if necessary, an authorized
representative of BMW FS shall use commercially reasonable efforts to convert an
authoritative copy into tangible form by permanently removing such electronic
authoritative copy from BMW FS’ electronic vaulting system and causing a
contract in tangible form to be printed as the tangible authoritative copy that
constitutes original tangible chattel paper for purposes of the UCC, and shall
deliver such tangible authoritative copy to the successor Servicer or to the
Indenture Trustee or the Indenture Trustee’s designee at the place or places as
the Indenture Trustee may reasonably designate. Notwithstanding the termination
of BMW FS as custodian, the Indenture Trustee and the Issuer agree that, upon
any such termination and for so long as BMW FS remains the Servicer hereunder,
the Indenture Trustee or the Issuer, as the case may be, shall provide, or cause
its agent to provide, access to the Receivable Files to the Servicer for the
purpose of enabling the Servicer to perform its obligations under this Agreement
with respect to the servicing of the Receivables.
 

 
22

--------------------------------------------------------------------------------

 





 
ARTICLE IV.
 
ADMINISTRATION AND SERVICING OF RECEIVABLES
 
SECTION 4.01.      Duties of Servicer.  The Servicer, for the benefit of the
Issuer and the Indenture Trustee, shall manage, service, administer and make
collections on the Receivables and perform the other actions required by the
Servicer under this Agreement. The Servicer shall service the Receivables in
accordance with its customary and usual procedures. The Servicer’s duties shall
include the collection and posting of all payments, responding to inquiries of
Obligors or by federal, state or local government authorities with respect to
the Receivables, investigating delinquencies, sending payment coupons to
Obligors, reporting any required tax information to Obligors, monitoring the
Collateral, accounting for collections, furnishing monthly and annual statements
to the Owner Trustee, the Indenture Trustee and the Paying Agents with respect
to distributions and performing the other duties specified herein. The Servicer
also shall administer and enforce all rights of the holder of the Receivables
under the Receivables and the Dealer Agreements. The Servicer shall, or shall
cause the Administrator to, prepare, execute and deliver all certificates or
other documents required to be delivered by the Trust pursuant to the
Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated thereunder.
To the extent consistent with the standards, policies and procedures otherwise
required hereby, the Servicer shall follow its customary standards, policies and
procedures and shall have full power and authority, acting alone, to do any and
all things in connection with the managing, servicing, administration and
collection of the Receivables that it may deem necessary or desirable. Without
limiting the generality of the foregoing, the Servicer is hereby authorized and
empowered to execute and deliver, on behalf of itself, the Issuer, the Owner
Trustee, the Indenture Trustee, the Certificateholders and the Noteholders, or
any of them, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments with
respect to the Receivables and with respect to the Financed Vehicles; provided,
however, that, notwithstanding the foregoing, the Servicer shall not, except
pursuant to an order from a court of competent jurisdiction, release an Obligor
from payment of any unpaid amount due under any Receivable, reduce the related
APR or waive the right to collect the unpaid balance of any Receivable from an
Obligor. The Servicer is hereby authorized to commence, in its own name or in
the name of the Issuer, the Indenture Trustee, the Owner Trustee, the
Certificateholders or the Noteholders, a legal proceeding to enforce a
Receivable pursuant to Section 4.03 or to commence or participate in any other
legal proceeding (including a bankruptcy proceeding) relating to or involving a
Receivable, an Obligor or a Financed Vehicle or self help as permitted by
applicable law. If the Servicer commences or participates in any such legal
proceeding in its own name, the Indenture Trustee or the Issuer shall thereupon
be deemed to have automatically assigned the applicable Receivable to the
Servicer solely for purposes of commencing or participating in such proceeding
as a party or claimant, and the Servicer is authorized and empowered by the
Indenture Trustee or the Issuer to execute and deliver in the Indenture
Trustee’s or the Issuer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. If in any enforcement suit or legal proceeding it shall be held
that the Servicer may not enforce a Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the Servicer’s expense and direction, take steps to
enforce such Receivable, including bringing suit in its name or the name of the
Issuer, the Indenture Trustee, the Certificateholders or the Noteholders. The
Owner Trustee and the
 

 
23

--------------------------------------------------------------------------------

 



Indenture Trustee shall upon the written request of the Servicer furnish the
Servicer with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder.
 
SECTION 4.02.      Collection of Receivable Payments; Modifications of
Receivables.
 
(a)      Consistent with the standards, policies and procedures required by this
Agreement, the Servicer shall make all reasonable efforts to collect all
payments called for under the terms and provisions of the Receivables as and
when the same shall become due, and shall follow such collection procedures as
it follows with respect to all comparable motor vehicle receivables that it
services for itself or others and otherwise act with respect to the Receivables
in such a manner as will, in the reasonable judgment of the Servicer, maximize
the amount to be received by the Trust with respect thereto. The Servicer is
authorized in its discretion to waive any prepayment charge, late payment charge
or any other similar fees that may be collected in the ordinary course of
servicing any Receivable.
 
(b)      The Servicer may grant payment deferments only to the extent
permissible in its “Collection and Servicing Guidelines” as in effect from time
to time; provided, that no such deferment shall extend the final payment date on
any Receivable beyond the last day of the Collection Period immediately
preceding the Class A-4 Final Scheduled Payment Date.
 
(c)      Upon any deferment not in accordance with this Section, the Servicer
shall be required to purchase the related Receivable in accordance with
Section 4.07.
 
SECTION 4.03.      Realization upon Receivables.  Consistent with its customary
procedures, the Servicer shall use its best efforts to repossess or otherwise
convert the ownership of and liquidate any Financed Vehicle securing a
Receivable with respect to which the Servicer shall have determined that
eventual payment in full is unlikely and with respect to which the Servicer
determines that such repossession or other action is in the best interest of the
Trust.
 
SECTION 4.04.      Physical Damage Insurance.  The Servicer shall, in accordance
with its customary servicing procedures, require each Obligor to obtain and
maintain physical loss damage insurance covering the related Financed Vehicle as
of the execution of the related Receivable.
 
SECTION 4.05.      Maintenance of Security Interests in Financed Vehicles.
 
(a)      The Servicer shall, in accordance with its customary servicing
procedures, take such steps as are reasonably necessary to maintain perfection
of the security interest created by each Receivable in the related Financed
Vehicle. The Servicer is hereby authorized to take such steps as are necessary
to re-perfect such security interest in the event of the relocation of a
Financed Vehicle, or for any other reason. In the event that the assignment of a
Receivable to the Issuer is insufficient, without a notation on the related
Financed Vehicle’s certificate of title, or without fulfilling any additional
administrative requirements under the laws of the State in which such Financed
Vehicle is located, to perfect a security interest in the related Financed
Vehicle in
 

 
24

--------------------------------------------------------------------------------

 



favor of the Issuer, the Servicer hereby agrees that the designation of BMW FS
as the secured party on the certificate of title is in its capacity as agent of
the Issuer.
 
(b)      The Depositor, the Issuer, the Indenture Trustee and the Servicer
hereby agree that, upon the occurrence of a Servicer Termination Event, the
Indenture Trustee may take or cause to be taken such actions as may, in the
opinion of counsel to the Indenture Trustee, be necessary to perfect or
re-perfect the security interests in the Financed Vehicles in the name of the
Issuer, including by amending the title documents of the Financed Vehicles. The
Servicer hereby agrees to pay all expenses related to such perfection or
reperfection and to take all action necessary therefor.
 
SECTION 4.06.      Covenants of Servicer.  By its execution and delivery of this
Agreement, the Servicer hereby covenants as follows (upon which covenants the
Issuer and the Indenture Trustee rely in accepting the Receivables and
delivering the applicable Securities):
 
(a)      Liens in Force. No Financed Vehicle securing a Receivable shall be
released in whole or in part from the security interest granted by such
Receivable, except upon payment in full of such Receivable or as otherwise
contemplated herein.
 
(b)      No Impairment. The Servicer shall do nothing to impair the rights of
the Issuer in the property of the Issuer.
 
(c)      No Amendments. The Servicer shall not extend or otherwise amend the
terms of any Receivable, except in accordance with Section 4.02.
 
(d)      Restrictions on Liens. The Servicer shall not (A) create, incur or
suffer to exist, or agree to create, incur or suffer to exist, or consent to or
permit in the future (upon the occurrence of a contingency or otherwise) the
creation, incurrence or existence of any Lien on or restriction on
transferability of any Conveyed Asset except for the Lien of the Indenture and
the restrictions on transferability imposed by this Agreement or (B) other than
as contemplated herein, sign or file any UCC financing statements in any
jurisdiction that names BMW FS, the Depositor or the Issuer as a debtor, and any
Person other than the Depositor, the Issuer or the Indenture Trustee as a
secured party or sign any security agreement authorizing any secured party
thereunder to file any such financing statement, in each case with respect to
the Conveyed Assets or the related property.
 
SECTION 4.07.      Purchase of Receivables Upon Breach.  Upon discovery by any
of the Servicer, the Depositor, the Issuer or the Indenture Trustee of a breach
of any of the covenants set forth in Sections 4.02(b), 4.05(a) or 4.06, the
party discovering such breach shall give prompt written notice to the other
parties to this Agreement; provided, however, that the failure to give any such
notice shall not affect any obligation of the Servicer under this Section
4.07.  On or before the last day of the second Collection Period following the
Collection Period in which it discovers or receives notice of a breach of any
covenant set forth in Sections 4.02(b), 4.05(a) or 4.06 that materially and
adversely affects the interests of the Issuer, the Indenture Trustee, the Owner
Trustee, the Certificateholders or the Noteholders in any Receivable (or, at the
Servicer’s election, the last day of the first Collection Period following the
Collection Period in which it discovers or receives notice of such breach), the
Servicer shall, unless such breach
 

 
25

--------------------------------------------------------------------------------

 



shall have been cured in all material respects by such date, purchase from the
Issuer the Receivable affected by such breach. In consideration of the purchase
of any such Receivable, the Servicer shall remit the related Purchase Amount
into the Collection Account, with written notice to the Indenture Trustee of
such deposit, in the manner specified in Section 5.04. Upon such purchase, the
Servicer shall be deemed to have released all claims for the reimbursement of
outstanding Advances made in respect of the Receivables so purchased. Subject to
Section 7.02, it is understood and agreed that the obligation of the Servicer to
purchase any Receivable with respect to which such a breach has occurred and is
continuing shall, if such obligation is fulfilled, constitute the sole remedy
against the Servicer for such breach available to the Issuer, the Indenture
Trustee, the Owner Trustee, the Certificateholders or the Noteholders.
 
SECTION 4.08.      Servicing Fee.  The Servicing Fee shall be payable to the
Servicer on each Payment Date prior to the payment of interest on any Class of
Notes. However, if the Rating Agency Condition is satisfied with respect to each
Rating Agency, the Servicing Fee in respect of a Collection Period (together
with any portion of the Servicing Fee that remains unpaid from prior Payment
Dates) will be paid at the beginning of that Collection Period out of the
collections of interest on the Receivables.  The Servicing Fee is based on the
Servicing Fee Rate and shall be calculated on the basis of a 360-day year
comprised of twelve 30-day months; provided, however, that the Servicing Fee on
the first Payment Date shall be prorated to compensate for the length of the
first Collection Period, if applicable. The Servicer will be entitled to collect
and retain as additional servicing compensation in respect of each Collection
Period any late fees, prepayment charges, deferment fees and other
administrative fees or similar charges collected on the Receivables (the
“Supplemental Servicing Fee”). The Servicer shall be required to pay all
expenses incurred by it in connection with its activities under this Agreement
(including taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports made by the Servicer to the Owner Trustee and the
Indenture Trustee).
 
SECTION 4.09.      Servicer’s Certificate.  Not later than 10:00 a.m. (New York
City time) on each Determination Date, the Servicer shall deliver to the Owner
Trustee, the Indenture Trustee, the Paying Agents and the Depositor, with a copy
to each Rating Agency, a Servicer’s Certificate containing all information
necessary to make the distributions to be made on the related Payment Date
pursuant to Section 5.06 for the related Collection Period and any other
information the Indenture Trustee may reasonably request. Such Servicer’s
Certificate shall be certified by a Responsible Officer of the Servicer that the
information provided is complete and no defaults have occurred. Receivables to
be purchased by the Servicer or to be repurchased by a Seller and each
Receivable that became a Liquidated Receivable may be identified by the Servicer
by account number with respect to such Receivable (as specified in the Schedule
of Receivables).
 
SECTION 4.10.      Annual Statement as to Compliance; Notice of Servicer
Termination Event.
 
(a)      The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and each Rating Agency, within 90 days after the end of the Servicer’s fiscal
year (commencing with the fiscal year 2014), an Officer’s Certificate signed by
a Responsible Officer of the Servicer, stating that (i) a review of the
activities of the Servicer during the preceding 12-month period (or such shorter
period in the case of the first such Officer’s Certificate) and of the
performance of
 

 
26

--------------------------------------------------------------------------------

 



its obligations under this Agreement has been made under such officer’s
supervision and (ii) to such officer’s knowledge, based on such review, the
Servicer has fulfilled all its obligations under this Agreement throughout such
period or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof.
 
(b)      The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and each Rating Agency, promptly after having obtained knowledge thereof, but in
no event later than two Business Days thereafter, written notice in an Officer’s
Certificate of any event that is a Servicer Termination Event under Section
8.01.
 
SECTION 4.11.      Assessment of Compliance and Annual Accountants’ Attestation.
 
(a)      Within 90 days after the end of the Servicer’s fiscal year (commencing
with the fiscal year 2014), the Servicer shall:


(i)      deliver to the Issuer and the Administrator (and, if not otherwise
publicly available, to the Indenture Trustee, upon request thereby) a report
regarding the Servicer’s assessment of compliance with the Servicing Criteria
during the immediately preceding calendar year, as required under Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such report
shall be addressed to the Issuer and signed by an authorized officer of the
Servicer, and shall address each of the Servicing Criteria specified on a
certification substantially in the form of Exhibit F hereto delivered to the
Issuer and the Administrator concurrently with the execution of this Agreement;


(ii)      deliver to the Issuer and the Administrator (and, if not otherwise
publicly available, to the Indenture Trustee, upon request thereby) a report of
a registered public accounting firm reasonably acceptable to the Issuer and the
Administrator that attests to, and reports on, the assessment of compliance made
by the Servicer and delivered pursuant to the preceding paragraph.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;


(iii)      cause each Subservicer and each Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Issuer and the Administrator an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (i) and (ii) of this Section; and


(iv)      if requested by the Administrator, acting on behalf of the Issuer,
deliver to the Issuer and the Administrator and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with
respect to a securitization transaction, a certification in the form attached
hereto as Exhibit E and, if requested, cause any Subservicer or Subcontractor
described in clause (iii) above to do the same.

 
27

--------------------------------------------------------------------------------

 







The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to the
Issuer.


(b)      Each assessment of compliance provided by a Subservicer pursuant to
Section 4.11(a)(iii) shall address each of the Servicing Criteria specified on a
certification to be delivered to the Servicer, Issuer and the Administrator on
or prior to the date of such appointment.  An assessment of compliance provided
by a Subcontractor pursuant to Section 4.11(a)(iii) need not address any
elements of the Servicing Criteria other than those specified by the Servicer
and the Issuer on the date of such appointment.


 
SECTION 4.12.      Access to Certain Documentation and Information Regarding
Receivables.  The Servicer shall provide to representatives of the Owner
Trustee, the Indenture Trustee, the Certificateholders and the Noteholders
reasonable access to the documentation regarding the Receivables and the related
Trust property. Access shall be afforded without charge, but only upon
reasonable request, which does not unreasonably interfere with the Servicer’s
normal business operations or employee or customer relations, and during the
normal business hours at the offices of the Servicer upon prior written notice
to the Servicer of at least five Business Days. Nothing in this Section shall
affect the obligation of the Servicer to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Servicer
to provide access to information as a result of such obligation shall not
constitute a breach of this Section.
 
SECTION 4.13.      Term of Servicer.  The Servicer hereby covenants and agrees
to act as Servicer under, and for the term of, this Agreement.
 
SECTION 4.14.      Access to Information Regarding Trust and Basic
Documents.  The Servicer shall furnish to the Owner Trustee from time to time
such information regarding the Issuer or the Basic Documents as the Owner
Trustee shall reasonably request. The Indenture Trustee shall furnish to the
Owner Trustee, upon request, annually a copy of the Note Register. The Servicer
shall furnish to the Owner Trustee copies of all documents and reports required
to be provided by the Servicer pursuant to this Article IV.
 
ARTICLE V.
 
DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS
 
SECTION 5.01.      Establishment of Accounts.
 
(a)      The Servicer, for the benefit of the Noteholders and the
Certificateholders, shall cause the Indenture Trustee to establish and maintain
in the name of the Indenture Trustee an Eligible Deposit Account (the
“Collection Account”), bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Noteholders and the
Certificateholders.
 

 
28

--------------------------------------------------------------------------------

 





 
(b)      The Issuer, for the benefit of the Noteholders, shall cause the
Indenture Trustee to establish with and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Note Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders. The Issuer shall also cause to be established two
administrative subaccounts within the Note Distribution Account at the Eligible
Institution then maintaining the Note Distribution Account, which subaccounts
shall be designated the “Interest Distribution Account” and the “Principal
Distribution Account”, respectively. The Interest Distribution Account and the
Principal Distribution Account are established and maintained solely for
administrative purposes.
 
(c)      The Issuer, for the benefit of the Noteholders, shall cause the
Indenture Trustee to establish with and maintain in the name of the Indenture
Trustee an Eligible Deposit Account (the “Reserve Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders.
 
(d)      Funds on deposit in the Collection Account and the Reserve Account
shall be invested by the Indenture Trustee in Eligible Investments selected in
writing by the Servicer; provided, however, that if (i) the Servicer shall have
failed to give investment directions for any funds on deposit in the Reserve
Account or the Collection Account to the Indenture Trustee by 11:00 a.m., New
York City time (or such other time as may be agreed by the Administrator and the
Indenture Trustee), on any Business Day or (ii) a Default or Event of Default of
which a Responsible Officer of the Indenture Trustee shall have actual knowledge
shall have occurred and be continuing with respect to the Notes but the Notes
shall not have been declared due and payable pursuant to Section 5.02 of the
Indenture or (iii) if the Notes shall have been declared due and payable
following an Event of Default and amounts collected or receivable from the Trust
Estate are being applied in accordance with Section 5.05 of the Indenture as if
there had not been such a declaration, then the Indenture Trustee shall, to the
fullest extent practicable, invest and reinvest funds in investments that are
Eligible Investments in accordance with the standing instructions most recently
given in writing by the Servicer. Funds on deposit in the Note Distribution
Account shall remain uninvested. All such Eligible Investments shall be held by
the Indenture Trustee for the benefit of the Noteholders or the
Certificateholders, as applicable; provided, for each Collection Period such
amount shall be calculated on the Determination Date. On each Payment Date all
interest and other investment income (net of Net Investment Losses) on funds on
deposit in the (i) Collection Account for the related Collection Period will be
released to the Depositor; and (ii) Reserve Account for the related Collection
Period will be released to the Depositor, upon the direction of the Servicer, to
the extent that funds on deposit in the Reserve Account on such Payment Date,
after giving effect to all withdrawals therefrom on such Payment Date, exceed
the Reserve Account Required Amount. Other than as permitted in writing by the
Rating Agencies with respect to the Reserve Account, funds on deposit in the
Collection Account and the Reserve Account shall be invested in Eligible
Investments that will mature not later than the Business Day immediately
preceding the next Payment Date. Funds deposited in the Collection Account and
the Reserve Account on a day that immediately precedes a Payment Date upon the
maturity of any Eligible Investments are not required to be invested overnight.
 
(e)      In the event that there are Net Investment Losses in Eligible
Investments chosen by the Servicer, the Servicer shall deposit into the
Collection Account, no later than one
 

 
29

--------------------------------------------------------------------------------

 



Business Day prior to the Payment Date, the amount of the Net Investment Losses.
The Indenture Trustee shall not be held liable in any way for any Net Investment
Losses, except for losses attributable to the Indenture Trustee’s failure to
make payments on such Eligible Investments issued by the Indenture Trustee, in
its commercial capacity as principal obligor and not as Indenture Trustee, in
accordance with their terms.
 
(f)      (i) The Trust shall possess all right, title and interest in all funds
and investment property on deposit from time to time in or credited to the Trust
Accounts and in all proceeds thereof (including all income thereon) and all such
funds, investment property, proceeds and income shall be part of the Trust
Estate, except as otherwise set forth herein. The Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Certificateholders, as applicable.  If, at any time, any
Trust Account ceases to be an Eligible Deposit Account, the Indenture Trustee
(or the Servicer on its behalf) shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, as to which each Rating Agency may
consent) establish a new Trust Account as an Eligible Deposit Account and shall
transfer any cash or any investments from the account that is no longer an
Eligible Deposit Account to the new Trust Account.
 
(ii)      With respect to the Trust Account Property, the Indenture Trustee
agrees, by its acceptance hereof, that:
 
 
(A)      any Trust Account Property that is held in deposit accounts shall be
held solely in the Eligible Deposit Accounts, subject to the last sentence of
Section 5.01(f)(i); and each such Eligible Deposit Account shall be subject to
the exclusive custody and control of the Indenture Trustee, and the Indenture
Trustee shall have sole signature authority with respect thereto;

 
 
(B)      any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee in accordance with paragraph (a) of the
definition herein of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or a securities intermediary (as
such term is defined in Section 8-102(a)(14) of the UCC) acting solely for the
Indenture Trustee;

 
 
(C)      any Trust Account Property that is a book-entry security held through
the Federal Reserve System pursuant to federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition herein of
“Delivery” and shall be maintained by the Indenture Trustee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph;

 

 
30

--------------------------------------------------------------------------------

 





 
 
(D)      any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (C) above shall be
delivered to the Indenture Trustee in accordance with paragraph (c) of the
definition herein of “Delivery” and shall be maintained by the Indenture
Trustee, pending maturity or disposition, through continued registration of the
Indenture Trustee’s (or its nominee’s) ownership of such security; and

 
 
(E)      any Trust Account Property that is a security entitlement shall be
delivered in accordance with paragraph (d) of the definition herein of
“Delivery” and shall be held pending maturity or disposition by the Indenture
Trustee or a securities intermediary acting solely for the Indenture Trustee.

 
(iii)      The Servicer shall have the power, revocable by the Indenture Trustee
or by the Owner Trustee with the consent of the Indenture Trustee, to instruct
the Indenture Trustee to make withdrawals and payments from the Trust Accounts
and the Certificate Distribution Account for the purpose of withdrawing any
amounts deposited in error into such accounts.
 
SECTION 5.02.      Collections.  The Servicer shall remit to the Collection
Account all payments by or on behalf of the Obligors with respect to the
Receivables (other than Purchased Receivables), all Liquidation Proceeds and any
subsequent Recoveries within two Business Days of receipt thereof.  So long as
the Servicer has the Minimum Required Rating and no Servicer Termination Event
has occurred or the Servicer obtains a letter of credit, surety bond or
insurance policy under which demands for payment may be made to secure timely
remittance of monthly collections to the Collection Account and the Indenture
Trustee is provided with confirmation that the use of such alternative
remittance schedule satisfies the Rating Agency Condition with respect to each
Rating Agency, the Servicer shall remit to the Collection Account all payments
by or on behalf of the Obligors with respect to the Receivables (other than
Purchased Receivables), all Liquidation Proceeds and any subsequent Recoveries
on the Business Day prior to the Payment Date; provided that the Servicer will
remit all such amounts described in the preceding sentence within two Business
Days of receipt to an account established and maintained by BMW
Capital.  Notwithstanding anything herein to the contrary, so long as BMW FS is
the Servicer, BMW FS may withhold from the deposit into the Collection Account
any amounts indicated on the related Servicer’s Certificate as being due and
payable to the Servicer and pay such amounts directly to the Servicer. For
purposes of this Article V, the phrase “payments by or on behalf of Obligors”
shall mean payments made with respect to the Receivables by Persons other than
the Servicer or the Sellers.
 
SECTION 5.03.      Application of Collections.  On each Payment Date, all
payments received from or on behalf of an Obligor in respect of a Receivable
(including each Purchased Receivable) during the related Collection Period shall
be applied by the Servicer first to unreimbursed Advances (up to the amount of
interest received, as provided in the definition of Available Interest), second
to interest accrued to date, third to principal until the Principal
 

 
31

--------------------------------------------------------------------------------

 



Balance is brought current, fourth to reduce the unpaid late charges as provided
in the Receivable and finally to prepay principal of the Receivable.
 
SECTION 5.04.      Purchase Amounts; Dealer Recourse.  The Servicer shall
deposit or cause to be deposited in the Collection Account, on or prior to each
Determination Date, the aggregate Purchase Amount with respect to Purchased
Receivables and the Servicer shall deposit therein all amounts to be paid under
Section 4.07.  The Servicer shall deposit or cause to be deposited in the
Collection Account on or prior to each Determination Date, all proceeds received
by it from any Receivable repurchased by a Dealer pursuant to a Dealer Agreement
(the “Dealer Recourse Amount”) in satisfaction of any Purchase Amount in respect
of such Receivable that is due and which remains unpaid by the related
Seller.  If BMW Capital has the Minimum Required Rating and no Servicer
Termination Event has occurred or BMW FS obtains a letter of credit, surety bond
or insurance policy under which demands for payment may be made to secure timely
remittance of monthly collections to the Collection Account and the Indenture
Trustee is provided with confirmation that the use of such alternative
remittance schedule satisfies the Rating Agency Condition with respect to each
Rating Agency, the Servicer shall deposit or cause to be deposited in the
Collection Account the Purchase Amount and the Dealer Recourse Amount on the
Business Day prior to the Payment Date; provided that the Servicer will deposit
the Purchase Amount and any Dealer Recourse Amount into an account established
and maintained by BMW Capital, such deposit being made within two Business Days
of the event giving rise to such Purchase Amounts or Dealer Recourse Amounts.
 
SECTION 5.05.      Reserved.
 
SECTION 5.06.      Distributions.
 
(a)      On each Determination Date, the Servicer shall calculate all amounts
required to be deposited or paid pursuant to this Section and deliver a
Servicer’s Certificate pursuant to Section 4.09.
 
(b)      On each Payment Date, the Servicer shall instruct the Indenture Trustee
in writing (based on the information contained in the Servicer’s Certificate
delivered on the related Determination Date pursuant to Section 4.09) to make
the following deposits and distributions on such Payment Date from Available
Amounts on deposit in the Collection Account, and, in the event of a shortfall
in meeting the payments described in clauses (i) through (iii) below (an
“Available Amounts Shortfall”), from amounts withdrawn from the Reserve Account,
in the following order and priority:
 
(i)      to the Servicer, the Servicing Fee (and any accrued and unpaid
Servicing Fees from prior Collection Periods), and Nonrecoverable Advances;
 
(ii)      to the Interest Distribution Account, (a) the aggregate amount of
interest accrued for the related Interest Period on each of the Class of Notes
at their respective Class A Rate on the Outstanding Amount as of the previous
Payment Date after giving effect to all payments of principal to the Noteholders
on the preceding Payment Date; and (b) the excess, if any, of the
 

 
32

--------------------------------------------------------------------------------

 



amount of interest payable to the Noteholders on prior Payment Dates over the
amounts actually paid to the Noteholders on those prior Payment Dates, plus
interest on any such shortfall at the related Class A Rate to the extent
permitted by law;
 
(iii)      to the Principal Distribution Account, the Priority Principal
Distribution Amount, if any;
 
(iv)      to the Reserve Account, the amount, if any, necessary to cause the
amount on deposit in the Reserve Account to equal the Reserve Account Required
Amount;
 
(v)      to the Principal Distribution Account, the Regular Principal
Distribution Amount;
 
(vi)      to the Indenture Trustee and the Owner Trustee, any accrued and unpaid
Trust Fees and Expenses, in each case to the extent such fees and expenses have
not been previously paid by the Servicer in its capacity as Administrator; and
 
(vii)      any Available Amounts remaining, if any, to the Certificate
Distribution Account.
 
On each Payment Date, the Servicer shall instruct the Indenture Trustee to
distribute (based on the information contained in the Servicer’s Certificate
delivered on the related Determination Date pursuant to Section 4.09), any
amounts deposited into the Interest Distribution Account as payment of interest
on the Notes pursuant to the priority set forth in Section 8.02(d) of the
Indenture and the Principal Distribution Account as payment of principal on the
Notes pursuant to the priority set forth in Section 8.02(e) of the Indenture.
Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the
Certificate Percentage Interest is reduced to zero.
 
SECTION 5.07.      Reserve Account.
 
(a)      On or prior to the Closing Date, the Issuer shall cause to have
deposited an amount equal to the Reserve Account Initial Deposit into the
Reserve Account from the net proceeds of the sale of the Notes. The Reserve
Account shall be an asset of the Issuer.  Funds on deposit in the Reserve
Account may be invested, as described in Section 5.01(d) of this Agreement.
 
(b)      In the event that the Servicer’s Certificate states that there is an
Available Amounts Shortfall, then the Indenture Trustee shall withdraw the
Reserve Account Withdrawal Amount (as indicated in the Servicer’s Certificate)
from the Reserve Account and deposit such Reserve Account Withdrawal Amount into
the Collection Account no later than 12:00 noon, New York City time, on the
Business Day prior to the related Payment Date.
 

 
33

--------------------------------------------------------------------------------

 





 
(c)      In the event that the Servicer’s Certificate states that the amount on
deposit in the Reserve Account (after giving effect to all deposits thereto and
withdrawals therefrom on the Business Day prior to a Payment Date) is greater
than the Reserve Account Required Amount on any Payment Date, the Indenture
Trustee shall release and distribute all such amounts on such Payment Date to
the Certificateholders except as otherwise provided in 5.01(d). Upon any such
distribution to the Certificateholders, the Noteholders shall have no further
rights in, or claims to, such amounts.
 
(d)      In the event that, on any Payment Date, the amount on deposit in the
Reserve Account shall be less than the Reserve Account Required Amount, the
Available Amounts remaining after the payment of the amounts set forth in
Section 5.06(b)(i) through (iii), up to an amount equal to such shortfall, shall
be deposited by the Indenture Trustee (as instructed by the Servicer pursuant to
the Servicer’s Certificate) to the Reserve Account on such Payment Date.
 
(e)      Subject to Section 9.01, amounts on deposit in the Reserve Account will
continue to be applied pursuant to Section 5.06 following payment in full of the
Outstanding Amount of the Notes until the Pool Balance is reduced to zero.
Following the payment in full of the Outstanding Amount of the Notes and of all
other amounts owing or to be distributed hereunder or under the Indenture or the
Trust Agreement to Noteholders and the termination of the Trust, any amount then
allocated to the Reserve Account shall be paid to the Certificateholders.
 
SECTION 5.08.      Statements to Securityholders.  On each Determination Date,
the Servicer shall provide to the Indenture Trustee (with a copy to each Paying
Agent (if any)) for the Indenture Trustee to forward to, or make available to,
each Noteholder of record as of the most recent Record Date and to the Owner
Trustee (with a copy to each Paying Agent (if any)) for the Owner Trustee to
forward to each Certificateholder of record as of the most recent Record Date a
statement in electronic format acceptable to the Indenture Trustee substantially
in the form of Exhibit B setting forth at least the following information as to
the Securities to the extent applicable:
 
(a)      the amount of collections received with respect to the Receivables
during the related Collection Period and allocable to principal and the amount
allocable to each Class of Notes on such Payment Date;
 
(b)      the amount of collections received with respect to the Receivables
during the related Collection Period and allocable to interest and the amount
allocable to each Class of Notes on such Payment Date;
 
(c)      the Outstanding Amount of each Class of Notes and the Note Pool Factor
for each such Class as of the close of business on the related Payment Date,
after giving effect to payments allocated to principal reported under clause (a)
above;
 
(d)      the amount of the Servicing Fee paid to the Servicer and the amount of
any fees payable to the Owner Trustee or the Indenture Trustee with respect to
the related Collection Period;
 

 
34

--------------------------------------------------------------------------------

 





 
(e)      the amount of any interest carryover shortfall on such Payment Date and
the change, if any, in such amounts from those with respect to the immediately
preceding Payment Date;
 
(f)      the aggregate amounts of Realized Losses, if any, with respect to the
related Collection Period;
 
(g)      the Pool Balance and the Adjusted Pool Balance as of the close of
business on the last day of the related Collection Period, after giving effect
to payments allocated to principal reported under clause (a) above;
 
(h)      the balance of the Reserve Account on the related Determination Date
after giving effect to deposits and withdrawals to be made on such Payment Date,
if any;
 
(i)      the amount of any deposit to the Reserve Account and the amount and
application of any funds withdrawn from the Reserve Account with respect to such
Payment Date;
 
(j)      the aggregate Principal Balance of all Receivables that became
Liquidated Receivables or Purchased Receivables during the related Collection
Period;
 
(k)      the aggregate Principal Balance and number of Receivables that are 30
to 59 days, 60 to 89 days, 90 to 119 days or 120 days or more delinquent as of
the last day of the related Collection Period;
 
(l)      any Available Amounts Shortfall after giving effect to payments on such
Payment Date, and any change in such amounts from the preceding statement;
 
(m)      the aggregate Principal Balance and number of all Receivables with
respect to which the related Financed Vehicle was repossessed;
 
(n)      the amount to be distributed to the Certificate Distribution Account;
 
(o)      the Yield Supplement Overcollateralization Amount for the next Payment
Date;
 
(p)      the Target Overcollateralization Amount;
 
(q)      the applicable Record Date, Determination Date, Interest Period and
Payment Date for each Class of Notes;
 
(r)      the weighted average Interest Rate and weighted average remaining term
to maturity of the Receivables; and
 
(s)      the Outstanding Amount of each Class of Notes as a percentage of the
Outstanding Amount of all Classes of Notes as of the close of business on the
related Payment Date, after giving effect to payments allocated to principal
reported under clause (a) above.
 

 
35

--------------------------------------------------------------------------------

 





 
Each amount set forth on the Payment Date statement under clauses (a), (b) or
(l) above shall be expressed as a dollar amount per $1,000 of original principal
amount of a Note.
 
The Indenture Trustee will make such report (and, at its option, any additional
files containing the same information in an alternative format) available each
month to Noteholders and the Administrator via the Indenture Trustee’s internet
website. The Indenture Trustee’s internet website shall initially be located at
“http:/www.usbank.com/abs”.  Assistance in using the website can be obtained by
calling the Indenture Trustee’s customer service desk at (800) 934-6802.  Such
parties that are unable to use the website are entitled to have a paper copy
mailed to them via first class mail by requesting the same in writing sent to
the Corporate Trust Office and indicating such. The Indenture Trustee shall have
the right to change the way such statements are distributed in order to make
such distribution more convenient or more accessible to the above parties and
the Indenture Trustee shall provide timely and adequate notification to all
above parties regarding any such changes. As a condition to access to the
Indenture Trustee’s internet website, the Indenture Trustee may require
registration and the acceptance of a disclaimer. The Indenture Trustee will not
be liable for the dissemination of information in accordance with this
Agreement. The Indenture Trustee shall be entitled to rely on but shall not be
responsible for the content or accuracy of any information provided to it by the
Administrator and the Servicer and may affix thereto any disclaimer it deems
appropriate in its reasonable discretion.
 
SECTION 5.09.      Net Deposits.  As an administrative convenience, for so long
as BMW FS is the Servicer, the Servicer shall be permitted to deposit into the
Collection Account collections on the Receivables, Advances and Purchase Amounts
for or with respect to the Collection Period net of distributions (including
without limitation the Servicing Fee) to be made to the Servicer with respect to
the Collection Period.  The Servicer shall, however, account to the Indenture
Trustee, the Owner Trustee and the Noteholders as if all deposits and
distributions were made individually.
 
SECTION 5.10.      Reserved.
 
SECTION 5.11.      Advances by the Servicer.
 
(a)      By the close of business on the Determination Date, the Servicer shall
deposit into the Collection Account, out of its own funds, the related Advance:
provided, however, that if such Advance involves an Obligor who is covered by
the Servicemembers Civil Relief Act, the Servicer shall not be required to make
an Advance.
 
(b)      On each Payment Date, the Servicer shall reimburse itself for the
amount of outstanding Advances made to the extent of actual interest collections
of late Scheduled Payments on the related Receivables and any Administrative
Purchase Payments or Warranty Purchase Payments (to the extent allocable to
interest). In addition, if a Receivable becomes a Liquidated Receivable, the
amount of accrued and unpaid interest on that Receivable (but not including
interest for the current Collection Period) may, up to the amount of outstanding
Advances in respect of that Receivable, be deemed a Nonrecoverable Advance and
paid to the Servicer on the related Payment Date in reimbursement of the
outstanding Advances with respect to such Receivable.
 

 
36

--------------------------------------------------------------------------------

 





 
(c)      If the Servicer determines that any advance made pursuant to this
Section 5.11 has become a Nonrecoverable Advance and at the time of such
determination there exists an Outstanding Amount Advanced, then the Servicer
shall reimburse itself out of funds in the Collection Account for the amount of
such Nonrecoverable Advance, but only to the extent that such Outstanding Amount
Advanced relates to the Advance that has become a Nonrecoverable Advance.
 
ARTICLE VI.
 
THE DEPOSITOR
 
SECTION 6.01.      Representations, Warranties and Covenants of Depositor.  The
Depositor makes the following representations, warranties and covenants to the
Issuer, the Sponsor, the Servicer, the Custodian, the Administrator and the
Indenture Trustee, on which the Issuer relies in accepting the Receivables and
delivering the Securities. Such representations, warranties and covenants speak
as of the execution and delivery of this Agreement and as of the Closing Date,
and shall survive the sale, transfer and assignment of the Receivables by the
Depositor to the Issuer and the pledge thereof to the Indenture Trustee pursuant
to the Indenture.
 
(a)      Organization and Good Standing. The Depositor is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted.
 
(b)      Due Qualification. The Depositor is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions where the failure to do so
would materially and adversely affect the Depositor’s ability to transfer the
Receivables to the Trust pursuant to this Agreement or the validity or
enforceability of the Receivables.
 
(c)      Power and Authority. The Depositor has the limited liability company
power and authority to execute and deliver this Agreement and the other Basic
Documents to which it is a party and to carry out their respective terms; the
Depositor has full power and authority to sell and assign the property to be
sold and assigned to and deposited with the Issuer, and the Depositor shall have
duly authorized such sale and assignment to the Issuer by all necessary action;
and the execution, delivery and performance of this Agreement and the other
Basic Documents to which the Depositor is a party have been duly authorized by
the Depositor by all necessary action.
 
(d)      Valid Sale; Binding Obligation. This Agreement effects a valid transfer
and assignment of the Receivables and the other Conveyed Assets conveyed by the
Depositor to the Trust hereunder, in each case enforceable against creditors of
and purchasers from the Depositor. This Agreement and the other Basic Documents
to which the Depositor is a party, when duly executed and delivered by the other
parties hereto and thereto, shall constitute legal, valid and binding
obligations of the Depositor, enforceable against the Depositor in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting
 

 
37

--------------------------------------------------------------------------------

 



creditors’ rights generally and to general principles of equity (whether applied
in a proceeding at law or in equity).
 
(e)      No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents and the fulfillment of the terms of this
Agreement and the other Basic Documents shall not conflict with, result in any
breach of any of the terms or provisions of or constitute (with or without
notice or lapse of time, or both) a default under, the limited liability company
agreement or certificate of formation of the Depositor, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Depositor is
a party or by which it is bound; or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement and the other Basic Documents; or violate any law, order, rule or
regulation applicable to the Depositor of any court or federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Depositor.
 
(f)      No Proceedings. There are no proceedings or investigations pending or,
to the Depositor’s knowledge, threatened, against the Depositor before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Depositor or its properties: (i)
asserting the invalidity of this Agreement or any other Basic Document; (ii)
seeking to prevent the issuance of the Notes or the Certificates or the
consummation of any of the transactions contemplated by this Agreement or any
other Basic Document; (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document; or (iv) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Trust, the Notes or the
Certificates.
 
(g)      No Consents. The Depositor is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization, or
declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or any other Basic Document to which it is a party that has
not already been obtained.
 
SECTION 6.02.      Company Existence.  During the term of this Agreement, the
Depositor will keep in full force and effect its existence, rights and
franchises as a limited liability company under the laws of the jurisdiction of
its formation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Basic Documents
and each other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby. In
addition, all transactions and dealings between the Depositor and its Affiliates
will be conducted on an arm’s-length basis.
 
SECTION 6.03.      Liability of Depositor.  The Depositor shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement (which shall not include
distributions on account of the Notes or the Certificates).
 

 
38

--------------------------------------------------------------------------------

 





 
SECTION 6.04.      Merger or Consolidation of, or Assumption of the Obligations
of, Depositor.  Any Person with which the Depositor shall merge or consolidate
or which the Depositor shall permit to become the successor to the Depositor’s
business shall execute an agreement of assumption of every obligation of the
Depositor under this Agreement and the other Basic Documents.  Whether or not
such assumption agreement is executed, such successor Person shall be the
successor to the Depositor under this Agreement without the execution or filing
of any document or any further act on the part of any of the parties to this
Agreement. The Depositor shall provide prompt notice of any merger,
consolidation or succession pursuant to this Section to the Owner Trustee, the
Indenture Trustee, the Servicer, the Securityholders and the Rating Agencies.
Notwithstanding the foregoing, the Depositor shall not merge or consolidate with
any other Person or permit any other Person to become a successor to the
Depositor’s business unless (w) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 3.02 or 6.01
shall have been breached (for purposes hereof, such representations and
warranties shall speak as of the date of the consummation of such transaction),
(x) the Depositor shall have delivered to the Owner Trustee, the Indenture
Trustee and the Servicer an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent provided
for in this Agreement relating to such transaction have been complied with, (y)
the Rating Agency Condition shall have been satisfied with respect to each
Rating Agency and (z) the Depositor shall have delivered to the Owner Trustee,
the Indenture Trustee and the Servicer an Opinion of Counsel stating that, in
the opinion of such counsel, either (A) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Trust in the
Receivables and reciting the details of such filings or (B) no such action is
necessary to preserve and protect such interest.
 
SECTION 6.05.      Limitation on Liability of Depositor and Others.  The
Depositor and any director, officer, employee or agent of the Depositor may rely
in good faith on the advice of counsel or on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Depositor shall be under no obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Agreement and that in its opinion may involve it in any
expense or liability.
 
SECTION 6.06.      Depositor May Own Securities.  The Depositor and any
Affiliate thereof may in its individual or any other capacity become the owner
or pledgee of Securities with the same rights as it would have if it were not
the Depositor or an Affiliate thereof, except as expressly provided herein or in
any Basic Document.
 
SECTION 6.07.      Depositor to Provide Copies of Relevant Securities
Filings.  The Depositor shall provide or cause to be provided to the Servicer a
copy of any document filed by the Depositor subsequent to the date hereof with
the Commission pursuant to the Securities Act or the Exchange Act that relate
specifically to the Trust, the Notes or the Certificates.
 
SECTION 6.08.      Amendment of Depositor’s Organizational Documents.  The
Depositor shall not amend its organizational documents except in accordance with
the provisions thereof.
 

 
39

--------------------------------------------------------------------------------

 





 
SECTION 6.09.      Compliance with the FDIC Rule by the Depositor.  The
Depositor shall (i) perform the covenants set forth in Article XII of the
Indenture applicable to it (including as “issuing entity”, as defined in Section
12.01(c) of the Indenture) and (ii) facilitate compliance with Article XII of
the Indenture by the FDIC Rule Parties.
 
ARTICLE VII.
 
THE SERVICER
 
SECTION 7.01.      Representations, Warranties and Covenants of Servicer.  The
Servicer makes the following representations, warranties and covenants upon
which the Issuer is deemed to have relied in acquiring the Receivables. Such
representations, warranties and covenants speak as of the execution and delivery
of this Agreement and as of the Closing Date, and shall survive the sale of the
Receivables to the Issuer and the pledge thereof to the Indenture Trustee
pursuant to the Indenture.
 
(a)      Organization and Good Standing. The Servicer is a limited liability
company duly organized and validly existing under the laws of the State of
Delaware. The Servicer is duly authorized to own its properties and transact its
business and is in good standing in each jurisdiction in which the character of
the business transacted by it or any properties owned or leased by it requires
such authorization and in which the failure to be so authorized would have a
material adverse effect on the business, properties, assets, or condition
(financial or other) of the Servicer and its subsidiaries, considered as one
enterprise. The Servicer has, and at all relevant times had, the power,
authority and legal right to acquire, own, and service the Receivables.
 
(b)      Licenses and Approvals. The Servicer has obtained all necessary
licenses and approvals, in all jurisdictions where the failure to do so would
materially and adversely affect the Servicer’s ability to acquire, own and
service the Receivables.
 
(c)      Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and the other Basic Documents to which it is a
party have been duly authorized by the Servicer by all necessary action.
 
(d)      Binding Obligation. This Agreement and the other Basic Documents to
which it is a party constitute legal, valid and binding obligations of the
Servicer, enforceable against the Servicer in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity whether applied
in a proceeding in equity or at law.
 
(e)      No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which it is a party and the
fulfillment of their respective terms shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the limited
 

 
40

--------------------------------------------------------------------------------

 



liability company agreement of the Servicer, or any indenture, agreement,
mortgage, deed of trust or other instrument to which the Servicer is a party or
by which it is bound; or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, other than this Agreement and the
other Basic Documents, or violate any law, order, rule or regulation applicable
to the Servicer of any court or federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Servicer or any of its properties.
 
(f)      No Proceedings. There are no proceedings or investigations pending or,
to the Servicer’s knowledge, threatened, against the Servicer before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over the Servicer or its properties: (i)
asserting the invalidity of this Agreement or any of the other Basic Documents;
(ii) seeking to prevent the issuance of the Securities or the consummation of
any of the transactions contemplated by this Agreement or any of the other Basic
Documents; (iii) seeking any determination or ruling that might materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, this Agreement or any of the other Basic
Documents; or (iv) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Securities.
 
SECTION 7.02.      Indemnities of Servicer.  The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer and the representations made by the Servicer under
this Agreement.
 
(a)      The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Securityholders and the Depositor and
any of the officers, directors, employees and agents of the Issuer, the
Depositor, the Owner Trustee and the Indenture Trustee from and against any and
all reasonable and duly documented costs, expenses, losses, damages, claims and
liabilities arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof of a Financed Vehicle, excluding any
losses incurred in connection with the sale of any repossessed Financed Vehicles
in a commercially reasonable manner and in compliance with the terms of this
Agreement.
 
(b)      The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Depositor, and their respective
officers, directors, agents and employees, and the Securityholders, from and
against any taxes that may at any time be asserted against any of such parties
with respect to the transactions contemplated in this Agreement, including any
sales, gross receipts, tangible or intangible personal property, privilege or
license taxes (but not including any federal or other income taxes, including
franchise taxes), and any reasonable costs and expenses in defending against the
same.
 
(c)      The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Depositor, the Securityholders and any
of the officers, directors, employees or agents of the Issuer, the Owner
Trustee, the Depositor and the Indenture Trustee from and against any and all
reasonable and duly documented costs, expenses, losses, claims, damages and
liabilities to the extent that such cost, expense, loss, claim, damage or
liability arose out of, or was imposed upon any such Person through, the
negligence, willful
 

 
41

--------------------------------------------------------------------------------

 



misfeasance or bad faith of the Servicer in the performance of its duties under
this Agreement or by reason of reckless disregard of its obligations and duties
under this Agreement.
 
For purposes of this Section, in the event of the termination of the rights and
obligations of BMW FS (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.02, or the resignation by such Servicer pursuant
to this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a successor Servicer (other than the Indenture Trustee) pursuant
to Section 8.03.
 
Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement with respect to acts of the
Servicer prior thereto, and shall include reasonable fees and expenses of
counsel and reasonable expenses of litigation. If the Servicer shall have made
any indemnity payments pursuant to this Section and the Person to or on behalf
of whom such payments are made thereafter collects any of such amounts from
others, such Person shall promptly repay such amounts to the Servicer, without
interest.
 
SECTION 7.03.      Merger or Consolidation of, or Assumption of the Obligations
of, Servicer.  Any Person (i) into which the Servicer may be merged or
consolidated, (ii) resulting from any merger or consolidation to which the
Servicer shall be a party, (iii) that acquires by conveyance, transfer or lease
substantially all of the assets of the Servicer or (iv) succeeding to the
business of the Servicer, which Person shall execute an agreement of assumption
to perform every obligation of the Servicer under this Agreement, shall be the
successor to the Servicer under this Agreement without the execution or filing
of any paper or any further act on the part of any of the parties to this
Agreement. The Servicer shall provide notice of any merger, consolidation or
succession pursuant to this Section to the Owner Trustee, the Indenture Trustee
and each Rating Agency. Notwithstanding the foregoing, the Servicer shall not
merge or consolidate with any other Person or permit any other Person to become
a successor to the Servicer’s business unless (i) immediately after giving
effect to such transaction, no representation or warranty made pursuant to
Section 7.01 shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and no event that, after notice or lapse of time or both, would
become a Servicer Termination Event shall have occurred, (ii) the Servicer shall
have delivered to the Owner Trustee and the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent provided for in this Agreement relating to
such transaction have been complied with and (iii) the Servicer shall have
delivered to the Owner Trustee and the Indenture Trustee an Opinion of Counsel
stating that either (A) all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary to preserve
and protect the interest of the Trust and the Indenture Trustee, respectively,
in the assets of the Trust and reciting the details of such filings or (B) no
such action shall be necessary to preserve and protect such interest. The
Servicer shall be permitted to transfer and assign its duties and obligations
under this Agreement to an affiliate that has succeeded to substantially all of
the assets and liabilities of the Servicer in connection with a reorganization
of the Servicer; provided that the resulting entity represents and warrants that
it is not less creditworthy than the Servicer immediately prior to such
reorganization.
 
SECTION 7.04.      Limitation on Liability of Servicer and Others.
 

 
42

--------------------------------------------------------------------------------

 





 
(a)      Neither the Servicer nor any of its directors, officers, employees or
agents shall be under any liability to the Issuer, the Depositor, the Indenture
Trustee, the Owner Trustee, the Noteholders or the Certificateholders, except as
provided in this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of a
breach of this Agreement or willful misfeasance, bad faith or negligence in the
performance of duties under this Agreement or by reason of reckless disregard of
its obligations and duties under this Agreement. The Servicer and any director,
officer, employee or agent of the Servicer may conclusively rely in good faith
on the written advice of counsel or on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
under this Agreement.  The Servicer shall be under no obligation to appear in,
prosecute or defend any legal action that is not incidental to the Servicer’s
servicing responsibilities. The Servicer may, however, undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement with
respect to the rights and duties of the parties to this Agreement and the
interests of the Noteholders under this Agreement.  In that event, the legal
expenses and costs of that action and any liability resulting from that course
of action will be expenses, costs and liabilities of the Servicer, and the
Servicer will not be entitled to be reimbursed for those costs and liabilities.
 
(b)      The parties expressly acknowledge and consent to the Indenture Trustee
simultaneously acting in the capacity of successor Servicer and Indenture
Trustee. The Indenture Trustee may, in such capacities, discharge its separate
functions fully, without hindrance or regard to conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by the Indenture
Trustee of express duties set forth in this Agreement in any of such capacities.
 
SECTION 7.05.      Appointment of Subservicer or Subcontractor.
 
(a)      The Servicer may at any time appoint a subservicer to perform all or
any portion of its obligations as Servicer hereunder; provided however, that the
Servicer shall remain obligated and be liable to the Issuer, the Owner Trustee,
the Indenture Trustee and the Securityholders for the servicing and
administering of the Receivables in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Receivables. The fees and expenses of any subservicer shall be as agreed between
the Servicer and such subservicer from time to time, and none of the Owner
Trustee, the Indenture Trustee, the Issuer or the Securityholders shall have any
responsibility therefor.
 
(b)      The Servicer shall cause any Subservicer used by the Servicer (or by
any Subservicer) for the benefit of the Issuer to comply with the reporting and
compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as is required to file all required reports with the
Commission.  The Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under Section
4.10, any assessment of compliance and
 

 
43

--------------------------------------------------------------------------------

 



accountants’ attestation required to be delivered by such Subservicer under
Section 4.11 and any certification required to be delivered to the Person that
will be responsible for signing the Sarbanes Certification under Section
4.11(a)(iv) as and when required to be delivered.


(c)      The Servicer shall promptly upon request provide to the Issuer or the
Administrator, acting on behalf of the Issuer, a written description (in form
and substance satisfactory to the Issuer and the Administrator) of the role and
function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.


As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of this Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.


SECTION 7.06.      Servicer Not to Resign.
 
(a)      Subject to the provisions of Section 7.03, the Servicer shall not
resign from the obligations and duties imposed on it by this Agreement as
Servicer except upon a determination that the performance of its duties under
this Agreement shall no longer be permissible under applicable law.
 
(b)      Notice of any determination that the performance by the Servicer of its
duties hereunder is no longer permitted under applicable law shall be
communicated to the Owner Trustee and the Indenture Trustee at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No resignation of the Servicer
shall become effective until a successor Servicer has assumed the
responsibilities and obligations of the resigning Servicer in accordance with
Section 8.03. If no Servicer has been appointed within 30 days of resignation or
removal, or the date upon which any regulatory authority requires such
resignation, the Indenture Trustee may petition any court of competent
jurisdiction for such appointment.
 
SECTION 7.07.      Servicer May Own Securities.  The Servicer, and any Affiliate
of the Servicer, may, in its individual or any other capacity, become the owner
or pledgee of Securities with the same rights as it would have if it were not
the Servicer or an Affiliate thereof, except as expressly provided herein or in
any Basic Document. Except as set forth herein or in the other Basic Documents,
Securities so owned by or pledged to Servicer or any such Affiliate shall have
an equal and proportionate benefit under the provisions of this
 

 
44

--------------------------------------------------------------------------------

 



Agreement and the other Basic Documents, without preference, priority, or
distinction as among all of the Securities of the same class.
 
SECTION 7.08.      Information to be Provided by the Servicer.
 
(a)      At the request of the Administrator, acting on behalf of the Issuer,
for the purpose of satisfying its reporting obligation under the Exchange Act
with respect to any class of asset-backed securities, the Servicer shall (or
shall cause each Subservicer to) (i) notify the Issuer and the Administrator in
writing of any material litigation or governmental proceedings pending against
the Servicer or any Subservicer and (ii) provide to the Issuer and the
Administrator a description of such proceedings.


(b)      As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement by any Person (i) into which the
Servicer or such Subservicer may be merged or consolidated, or (ii) which may be
appointed as a successor to the Servicer or any Subservicer, the Servicer shall
provide, at least 10 Business Days prior to the effective date of such
succession or appointment, (x) written notice to the Issuer, the Depositor and
the Administrator of such succession or appointment and (y) in writing and in
form and substance reasonably satisfactory to the Issuer, the Depositor and the
Administrator, all information reasonably requested by the Issuer, the Depositor
or the Administrator, acting on behalf of the Issuer, in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities.


(c)      In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Issuer or the Administrator, acting on behalf of the Issuer,
the Servicer shall provide such information regarding the performance or
servicing of the Receivables as is reasonably required to facilitate preparation
of distribution reports in accordance with Item 1121 of Regulation AB.  Such
information shall be provided concurrently with the monthly reports otherwise
required to be delivered by the Servicer under this Agreement, commencing with
the first such report due not less than ten Business Days following such
request.


SECTION 7.09.      Remedies.
 
(a)      The Servicer shall be liable to the Issuer, the Administrator and the
Depositor for any monetary damages incurred as a result of the failure by the
Servicer, any Subservicer or any Subcontractor to deliver any information,
report, certification, attestation, accountants’ letter or other material when
and as required under Article IV and this Article VII, including any failure by
the Servicer to identify any Subcontractor “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, and shall reimburse
the applicable party for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Servicer, any Subservicer, or
any Subcontractor.


(b)      The Servicer shall promptly reimburse the Issuer and the Administrator
for all reasonable expenses incurred by the Issuer or Administrator in
connection with the termination of the Servicer as servicer and the transfer of
servicing of the Receivables to a successor servicer.  
 
 
 
 
45

--------------------------------------------------------------------------------

 
The provisions of this paragraph shall not limit whatever rights the Issuer or
Administrator may have under other provisions of this Agreement or otherwise,
whether in equity or at law, such as an action for damages, specific performance
or injunctive relief.


SECTION 7.10.      Compliance with the FDIC Rule by the Servicer.  The Servicer
shall (i) perform the covenants set forth in Article XII of the Indenture
applicable to it and (ii) facilitate compliance with Article XII of the
Indenture by the FDIC Rule Parties.
 




 
ARTICLE VIII.
 
DEFAULT
 
SECTION 8.01.      Servicer Termination Events.  For purposes of this Agreement,
the occurrence and continuance of any of the following shall constitute a
“Servicer Termination Event”:
 
(a)      any failure by the Servicer to deposit into the Collection Account any
proceeds or payment required to be so delivered under the terms of this
Agreement that continues unremedied for a period of five Business Days after
written notice is received by the Servicer or after discovery of such failure by
a Responsible Officer of the Servicer;
 
(b)      failure on the part of the Servicer duly to observe or perform, in any
material respect, any covenants or agreements of the Servicer set forth in this
Agreement, which failure (i) materially and adversely affects the rights of the
Noteholders and (ii) continues unremedied for a period of 60 days after
discovery of such failure by a Responsible Officer of the Servicer or after the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by any of the Owner Trustee, the Indenture
Trustee or Noteholders evidencing not less than 50% of the Outstanding Amount of
the Notes; or
 
(c)      the occurrence of an Insolvency Event with respect to the Servicer.
 
Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (a) for a period of 45 days or under clause (b) for a period of 90
days, will not constitute a Servicer Termination Event if that failure or delay
was caused by Force Majeure or other similar occurrence.
 
SECTION 8.02.      Consequences of a Servicer Termination Event.
 
(a)      If a Servicer Termination Event shall occur, the Indenture Trustee may,
and at the direction of Noteholders evidencing at least 50% of the Outstanding
Amount of the Notes, shall, terminate all of the rights and obligations of the
Servicer under this Agreement by notice in writing to the Servicer.
 
On or after the receipt by the Servicer of such written notice, all authority,
power, obligations and responsibilities of the Servicer under this Agreement
automatically shall pass to,
 

 
46

--------------------------------------------------------------------------------

 



be vested in and become obligations and responsibilities of the Indenture
Trustee subject to Section 8.03; provided, however, that such successor Servicer
shall have no liability with respect to any obligation that was required to be
performed by the terminated Servicer prior to the date that such successor
Servicer becomes the Servicer or any claim of a third party based on any alleged
action or inaction of the terminated Servicer.  The successor Servicer is
authorized and empowered by this Agreement to execute and deliver, on behalf of
the terminated Servicer, as attorney-in-fact or otherwise, any and all documents
and other instruments and to do or accomplish all other acts or things necessary
or appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement of the Receivables and related documents
to show the Indenture Trustee as lienholder or secured party on the related
certificates of title of the Financed Vehicles or otherwise.
 
(b)      All reasonable costs and expenses (including attorneys’ fees) incurred
in connection with transferring the servicing duties to the successor Servicer
(including any such transfer effected in accordance with Section 3.08) and
amending this agreement to reflect such succession as Servicer, shall be paid by
the predecessor Servicer (or, if the predecessor Servicer is the Indenture
Trustee acting in such capacity pursuant to Section 8.03(a), shall be an expense
reimbursable to the Indenture Trustee by the Issuer).
 
(c)      The predecessor Servicer shall be entitled to receive all accrued and
unpaid Servicing Fees, including reimbursement for Advances made in respect of
the Receivables, through and including the effective date of the termination of
the predecessor Servicer.
 
(d)      The predecessor Servicer shall cooperate with the Indenture Trustee and
any successor Servicer in effecting the termination of the predecessor
Servicer’s responsibilities and rights hereunder including, without limitation,
providing the Indenture Trustee and successor Servicer, as applicable, all
documents and records in electronic or other form reasonably requested by it to
enable it to perform the Servicer’s functions hereunder and the transfer to the
Indenture Trustee or such successor Servicer, as applicable, all amounts which
shall at the time or thereafter be or should have been deposited by the
predecessor Servicer in the Collection Account and any other Trust Account
maintained with respect to the Securities. Neither the Indenture Trustee nor any
other successor Servicer shall be deemed to be in default hereunder by reason of
any failure to make, or any delay in making, any distribution hereunder or any
portion thereof caused by (i) the failure of the predecessor Servicer to
deliver, or any delay by the predecessor Servicer in delivering, cash, documents
or records to it, (ii) the failure of the predecessor Servicer to cooperate or
(iii) restrictions imposed by any regulatory authority having jurisdiction over
the predecessor Servicer.
 
(e)      The successor Servicer will not be responsible for delays attributable
to the predecessor Servicer’s failure to deliver information, defects in the
information supplied by the predecessor Servicer or other circumstances beyond
the control of the successor Servicer.
 
(f)      The successor Servicer will make arrangements with the predecessor
Servicer for the prompt and safe transfer of, and the predecessor Servicer shall
provide to the successor Servicer, all necessary servicing files and records
held by the predecessor Servicer with respect to the Receivables including the
Receivable Files and a computer tape in readable
 

 
47

--------------------------------------------------------------------------------

 



form as of the most recent Business Day containing all information necessary to
enable the successor Servicer to service the Receivables. The predecessor
Servicer shall be obligated to pay the reasonable costs associated with the
transfer of the servicing files and records to the successor Servicer; provided,
that if the predecessor Servicer is the Indenture Trustee acting in such
capacity pursuant to Section 8.03(a), such costs shall be an expense
reimbursable to the Indenture Trustee by the Issuer.
 
(g)      The successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties if any such failure or delay results
from the successor Servicer acting in accordance with information prepared or
supplied by a person other than the successor Servicer or the failure of any
such person to prepare or provide such information. The successor Servicer shall
have no responsibility, shall not be in default hereunder and shall incur no
liability (i) for any act or failure to act by any third party, including the
predecessor Servicer, the Issuer, the Owner Trustee or the Indenture Trustee or
for any inaccuracy or omission in a notice or communication received by the
successor Servicer from any third party or (ii) for any act or failure to act
which is due to or results from the invalidity or unenforceability of any
Receivable under applicable law or the breach or the inaccuracy of any
representation or warranty made with respect to any Receivable.
 
SECTION 8.03.      Appointment of Successor Servicer.
 
(a)      On and after the time the Servicer receives a notice of termination
pursuant to Section 8.02 or upon the resignation of the Servicer pursuant to
Section 7.06, the Indenture Trustee shall be the successor in all respects to
the Servicer in its capacity as Servicer under this Agreement and shall be
subject to all the rights, responsibilities, restrictions, duties, liabilities
and termination provisions relating to the Servicer under this Agreement, except
as otherwise stated herein. The Depositor, the Issuer, the Indenture Trustee and
such successor Servicer shall take such action, consistent with this Agreement,
as shall be necessary to effectuate any such succession. If a successor Servicer
(including the Indenture Trustee in such capacity) is acting as Servicer
hereunder, it shall be subject to termination under Section 8.02 upon the
occurrence of any Servicer Termination Event after its appointment as successor
Servicer.
 
(b)      On and after the time the Servicer receives a notice of termination
pursuant to Section 8.02 or upon the resignation of the Servicer pursuant to
Section 7.06, or if the Indenture Trustee is legally unable or unwilling to act
as Servicer, the Indenture Trustee or Noteholders evidencing at least 50% of the
Outstanding Amount of the Notes may exercise at any time their right to appoint
a successor to the Servicer, and shall have no liability to the Owner Trustee,
the Indenture Trustee, the Servicer, the Depositor, any Noteholders, any
Certificateholders or any other Person if they do so.  Notwithstanding the
above, if the Indenture Trustee shall be legally unable or unwilling to act as
Servicer, the Indenture Trustee, the Issuer or Noteholders evidencing at least
50% of the Outstanding Amount of the Notes may petition a court of competent
jurisdiction to appoint any Eligible Servicer as the successor to the Servicer.
Pending appointment pursuant to the preceding sentence, the Indenture Trustee
shall act as successor Servicer unless it is legally unable to do so, in which
event the outgoing Servicer shall continue to act as Servicer until a successor
has been appointed and accepted such appointment.
 

 
48

--------------------------------------------------------------------------------

 





 
(c)      Upon appointment, the successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities of the Servicer arising thereafter and
shall be entitled to the Servicing Fee and all the rights granted to the
predecessor Servicer by the terms and provisions of this Agreement.  Each
successor Servicer shall be obligated to provide to BMW FS by electronic means,
at least five Business Days prior to each Payment Date, certain information with
respect to each Receivable as may be requested by BMW FS.
 
SECTION 8.04.      Notification to Securityholders.  Upon any Servicer
Termination Event and termination of, or appointment of a successor to, the
Servicer pursuant to this Article VIII, the Indenture Trustee shall give prompt
written notice thereof to the Noteholders, the Certificateholders, the Owner
Trustee and the Administrator, and the Administrator shall make such notice
available to each Rating Agency.
 
SECTION 8.05.      Waiver of Past Defaults.  Noteholders evidencing not less
than a majority of the Outstanding Amount of the Notes may, on behalf of all
Securityholders, waive in writing any default by the Servicer in the performance
of its obligations hereunder and its consequences, except a default in making
any required deposits to or payments from any of the Trust Accounts in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Termination Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto.
 
ARTICLE IX.
 
TERMINATION
 
SECTION 9.01.      Optional Purchase of All Receivables.
 
(a)      On the Payment Date following the last day of a Collection Period as of
which the Pool Balance is equal to or less than 5% of the sum of the Initial
Pool Balance and on each Payment Date thereafter, the Servicer shall have the
option to purchase the Receivables from the Trust. Upon providing 20 days’ prior
notice of the redemption of the Notes to the Indenture Trustee pursuant to
Section 10.01 of the Indenture, the Servicer shall deposit to the Note
Distribution Account on the Business Day preceding the Redemption Date an amount
equal to the Redemption Price and shall succeed to all interests in and to the
Receivables.  The exercise of such option shall effect a retirement, in whole
but not in part, of all outstanding Notes.
 
(b)      As described in Article IX of the Trust Agreement, notice of any
termination of the Trust shall be given by the Servicer to the Owner Trustee and
the Indenture Trustee as soon as practicable after the Servicer has received
notice thereof.
 
(c)      Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligation to
make payments to Certificateholders of, the Indenture Trustee pursuant to this
Agreement.
 

 
49

--------------------------------------------------------------------------------

 





 
ARTICLE X.
 
MISCELLANEOUS
 
SECTION 10.01.      Amendment.
 
(a)      This Agreement may be amended by the Depositor, the Servicer, the
Indenture Trustee and the Issuer, without the consent of any of the Noteholders
or the Certificateholders, to cure any ambiguity, to correct or supplement any
provisions in this Agreement or for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions in this Agreement or
of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that such amendment shall not, as
evidenced by an Opinion of Counsel delivered to the Owner Trustee and the
Indenture Trustee, adversely affect in any material respect the interests of any
Noteholder or Certificateholder; provided, further, that such amendment shall be
deemed not to adversely affect in any material respect the interests of any
Noteholder or Certificateholder and no Opinion of Counsel to that effect shall
be required if the Rating Agency Condition is satisfied with respect to each
Rating Agency.
 
(b)      This Agreement may also be amended from time to time by the Depositor,
the Servicer and the Issuer, with the prior written consent of the Indenture
Trustee and Noteholders holding not less than a majority of the Outstanding
Amount of the Notes and the Holders (as defined in the Trust Agreement) of
outstanding Certificates evidencing not less than a majority of the Certificate
Percentage Interest, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Securityholders (including to change
the manner in which the Reserve Account is funded or to eliminate the Reserve
Account, to change any other form of credit enhancement or to change the
remittance schedule for depositing amounts to the Trust Accounts); provided,
however, that no such amendment shall (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that shall be required to be made for the benefit
of or in respect of the Securityholders or (ii) reduce the aforesaid percentage
of the Outstanding Amount of the Notes and the Certificate Percentage Interest,
the Securityholders of which are required to consent to any such amendment,
without the consent of the Noteholders holding all Outstanding Notes and
Certificateholders holding all outstanding Certificates.
 
(c)      This Agreement may be amended from time to time by the parties hereto
to amend the definition of Target Overcollateralization Amount or to amend the
definition of Reserve Account Required Amount or change the manner in which the
Reserve Account is funded; provided, that the Rating Agency Condition is
satisfied with respect to each Rating Agency, and provided the requisite
Noteholders and Certificateholders have consented to such amendment as provided
in subsection (b) above.
 
Promptly after the execution of any amendment or consent, the Administrator
shall furnish written notification of the substance of such amendment or consent
to each Securityholder, the Indenture Trustee and each Rating Agency.
 

 
50

--------------------------------------------------------------------------------

 





 
It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.
 
Prior to the execution of any amendment to this Agreement, the Owner Trustee, on
behalf of the Issuer, and the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement, and that all conditions precedent
thereto have been met,and the Opinion of Counsel referred to in Section
10.02(i). The Owner Trustee, on behalf of the Issuer, and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment that affects
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
duties or immunities under this Agreement or otherwise.  Any amendment affecting
the rights, duties, immunities or liabilities of the Owner Trustee shall require
the Owner Trustee’s written consent.
 
SECTION 10.02.      Protection of Title to Trust.
 
(a)      The Servicer shall execute and file such financing statements and cause
to be executed and filed such continuation statements, all in such a manner and
in such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer and the Indenture Trustee in the Conveyed Assets. The
Servicer shall deliver or cause to be delivered to the Owner Trustee and the
Indenture Trustee file-stamped copies of, or filing receipts for, any document
filed as provided above as soon as available following such filing.
 
(b)      Neither the Depositor nor the Servicer shall change its name or
structure in any manner that would, could or might make any financing statement
or continuation statement filed in accordance with paragraph (a) above seriously
misleading within the meaning of Section 9-507 of the UCC, unless it shall have
given the Owner Trustee and the Indenture Trustee at least five days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.
 
(c)      Each of the Depositor and the Servicer shall have an obligation to give
the Owner Trustee and the Indenture Trustee at least five Business Days’ prior
written notice of (i) the Depositor or the Servicer becoming organized under the
laws of any additional jurisdiction or (ii) any change of its jurisdiction of
organization (within the meaning of the UCC) if, as a result of such change, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement, and shall promptly file any such amendment and/or new financing
statement. The Servicer shall at all times maintain each office from which it
shall service Receivables, and its chief executive office, within the United
States of America.
 
(d)      The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) a person adequately trained in
the use of the Servicer’s data system to know at any time the status of each
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on or
with respect to each such Receivable and the amounts from time to time deposited
in the Collection Account in respect of each such Receivable.
 

 
51

--------------------------------------------------------------------------------

 





 
(e)      The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables, the Servicer’s
master computer records (including any backup archives) that refer to a
Receivable shall be coded to reflect that such Receivable is part of the
portfolio of Receivables that is the subject of this Agreement and is held by
the Indenture Trustee for BMW Vehicle Owner Trust 2014-A. The Servicer shall at
all times maintain control of the Receivables constituting electronic chattel
paper. Indication of such Receivable’s inclusion in the portfolio shall be
deleted from or modified on the Servicer’s computer systems when, and only when,
the related Receivable shall have been paid in full or repurchased.
 
(f)      If at any time the Depositor or the Servicer shall propose to sell,
grant a security interest in or otherwise transfer any interest in motor vehicle
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.
 
(g)      The Servicer shall permit the Indenture Trustee and its agents upon
reasonable notice and at any time during normal business hours, which does not
unreasonably interfere with the Servicer’s normal operations or customer or
employee relations, to inspect, audit and make copies of and abstracts from the
Servicer’s records regarding any Receivable.
 
(h)      Upon request, the Servicer shall furnish to the Owner Trustee or the
Indenture Trustee, within 15 Business Days, a list of all Receivables (by
contract number and name of Obligor) then held as part of the Trust, together
with a reconciliation of such list to the Schedule of Receivables and to each of
the Servicer’s Certificates furnished prior to such request indicating removal
of Receivables from the Trust.
 
(i)      The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee promptly after the execution and delivery of this Agreement and each
amendment hereto, an Opinion of Counsel stating that, in the opinion of such
counsel, either (i) all financing statements and continuation statements have
been executed and filed that are necessary to fully preserve and protect the
interest of the Trust and the Indenture Trustee in the Conveyed Assets, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (ii) no such action shall be necessary to
preserve and protect such interest. Each Opinion of Counsel referred to in
clause (i) or (ii) of this paragraph shall specify any action necessary (as of
the date of such opinion) to be taken in the following years to preserve and
protect such interest.
 
SECTION 10.03.      Notices.  All demands, notices, communications and
instructions upon or to the Depositor, the Servicer, the Sellers, the
Administrator, the Custodian, the Issuer, the Owner Trustee, the Indenture
Trustee or any Rating Agency under this Agreement shall be in writing,
personally delivered, faxed and followed by first class mail, or mailed by
certified mail, return receipt requested, and shall be deemed to have been duly
given upon receipt (a) in the case of the Depositor, 300 Chestnut Ridge Road,
Woodcliff Lake, New Jersey 07677, Attention: Vice President-Finance & CFO; (b)
in the case of the Servicer, BMW FS, the
 

 
52

--------------------------------------------------------------------------------

 



Administrator and the Custodian, 300 Chestnut Ridge Road, Woodcliff Lake, New
Jersey 07677, Attention: Vice President-Finance & CFO; (c) in the case of BMW
Bank, 2735 East Parleys Way, Suite 301, Salt Lake City, Utah 84109, Attn:
Treasurer; (d) in the case of the Indenture Trustee, to U.S. Bank National
Association, 190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603, Attn:
BMW Vehicle Owner Trust 2014-A; (e) in the case of the Issuer or the Owner
Trustee, to the Corporate Trust Administration Department (as defined in the
Trust Agreement); (f) in the case of Moody’s, to Moody’s Investors Service,
Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York 10007,
Attention: ABS/RMBS Monitoring Department, Email: ServicerReports@moodys.com;
and (g) in the case of Fitch, to Fitch Ratings, Inc., 33 Whitehall Street, New
York, New York 10004, Email: notifications.abs@fitchratings.com, Fax:
212-514-9879, Attention: Asset Backed Surveillance; or, as to each of the
foregoing, at such other address as shall be designated by written notice to the
other parties.
 
SECTION 10.04.      Assignment by the Depositor or the
Servicer.  Notwithstanding anything to the contrary contained herein, except as
provided in Sections 6.04 and 7.03 herein and as provided in the provisions of
this Agreement concerning the resignation of the Servicer, this Agreement may
not be assigned by the Depositor or the Servicer.
 
SECTION 10.05.      Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Depositor, the Servicer, the
Custodian, the Administrator, the Issuer, the Owner Trustee, the
Certificateholders, the Indenture Trustee and the Noteholders, and nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person any legal or equitable right, remedy or claim in the Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.
 
SECTION 10.06.      Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
SECTION 10.07.      Counterparts.  This Agreement may be executed by the parties
hereto in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute but
one and the same instrument.
 
SECTION 10.08.      Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
SECTION 10.09.      Governing Law.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE
 

 
53

--------------------------------------------------------------------------------

 



PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
SECTION 10.10.      Assignment by Issuer.  The Depositor hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all right, title and interest of the Issuer in, to and under
the Conveyed Assets or the assignment of any or all of the Issuer’s rights and
obligations hereunder to the Indenture Trustee.
 
SECTION 10.11.      Nonpetition Covenants.  Notwithstanding any prior
termination of this Agreement, the parties hereto hereby covenant and agree that
they will not, at any time, petition or otherwise invoke or cause the Issuer or
the Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Issuer
or the Depositor.
 
SECTION 10.12.      Limitation of Liability of Owner Trustee and Indenture
Trustee.
 
(a)      It is expressly understood and agreed by the parties hereto that (a)
this Agreement is executed and delivered by Wilmington Trust, National
Association, not individually or personally but solely as Owner Trustee of BMW
Vehicle Owner Trust 2014-A, in the exercise of the powers and authority
conferred and vested in it, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust, National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Agreement or any other related
documents.
 
(b)      Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank National Association, not in its
individual capacity but solely as Indenture Trustee, and in no event shall U.S.
Bank National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer in
accordance with the priorities set forth herein.  For all purposes of this
Agreement, in the performance of its duties or obligations hereunder or in the
performance of any duties or obligations of the Issuer hereunder, the Indenture
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VI of the Indenture.
 

 
54

--------------------------------------------------------------------------------

 





 
SECTION 10.13.      Depositor Payment Obligation.  The Depositor shall be
responsible for the payment of all fees and expenses, if any, of the Issuer, the
Owner Trustee and the Indenture Trustee, as applicable, paid by any of them in
connection with any of their obligations under the Basic Documents to obtain or
maintain or monitor the renewal of any required license of the Trust under the
Pennsylvania Motor Vehicle Sales Finance Act and the Maryland Code Financial
Institutions, Title 11, Subtitle 4.
 
SECTION 10.14.      Intent of the Parties; Reasonableness.  The Servicer,
Sponsor and Issuer acknowledge and agree that the purpose of Sections 4.11 and
7.05 of this Agreement is to facilitate compliance by the Issuer and the
Depositor with the provisions of Regulation AB and related rules and regulations
of the Commission.
 
None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with this transaction, the Servicer shall cooperate fully with the
Administrator and the Issuer to deliver to the Administrator or Issuer, as
applicable (including any of its assignees or designees), any and all
statements, reports, certifications, records and any other information necessary
in the good faith determination of the Issuer or the Administrator to permit the
Issuer or Administrator (acting on behalf of the Issuer) to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Subservicer and the Receivables, or the servicing of the
Receivables, reasonably believed by the Issuer or the Administrator to be
necessary in order to effect such compliance.


The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.

 
55

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 
BMW VEHICLE OWNER TRUST 2014-A
 
By: WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Owner Trustee
 
By:   /s/ Adam B. Scozzafava                                                 
Name:  Adam B. Scozzafava                                                 
Title:    Vice President
 
 
BMW FS SECURITIES LLC
 
 
By:    /s/ Stefan
Glebke                                                                  
Name:  Stefan Glebke
Title:    Treasurer
 
By:    /s/ Ritu Chandy                                                          
Name:  Ritu Chandy
Title:    Vice President - Finance
 
 
BMW FINANCIAL SERVICES NA, LLC
 
 
By:    /s/ Stefan
Glebke                                                                  
Name:  Stefan Glebke
Title:    Treasurer
 
By:    /s/ Ritu Chandy                                                          
Name:  Ritu Chandy
Title:    Vice President - Finance & CFO
 
 
U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity but solely as Indenture Trustee
 
By:    /s/ Laura
DeBolt                                                          
Name:   Laura DeBolt
Title:     Vice President
 





 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SCHEDULE OF RECEIVABLES
 
[Delivered to the Owner Trustee at Close]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
LOCATION OF RECEIVABLE FILES
 
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43016

 
Schedule B-1

--------------------------------------------------------------------------------

 

EXHIBIT A


[RESERVED]
 

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF PAYMENT DATE STATEMENT TO SECURITYHOLDERS
 
BMW Financial Services NA, LLC
BMW Vehicle Owner Trust 2014-A
Payment Date Statement to Securityholders


 
 
Available Principal
 
Class A-1 Notes:
 
($ per $1,000 original principal amount)
Class A-2 Notes:
($ per $1,000 original principal amount)
Class A-3 Notes:
($ per $1,000 original principal amount)
Class A-4 Notes:
($ per $1,000 original principal amount)
 
Available Interest
 
Class A-1 Notes:
($ per $1,000 original principal amount)
Class A-2 Notes:
($ per $1,000 original principal amount)
Class A-3 Notes:
($ per $1,000 original principal amount)
Class A-4 Notes:
($ per $1,000 original principal amount)
 
Outstanding Amount:
 
Class A-1 Notes:
 
Class A-2 Notes:
 
Class A-3 Notes:
 
Class A-4 Notes:
 
 
Note Pool Factor:
 
Class A-1 Notes:
 
Class A-2 Notes:
 
Class A-3 Notes:
 
Class A-4 Notes:
 
 
Percentage of Aggregate Principal Amount of Notes:
Class A-1 Notes:
 
Class A-2 Notes:
 
Class A-3 Notes:
 
Class A-4 Notes:
 
 
Servicing Fee
 
 
Owner Trustee Fee
 
 
Indenture Trustee Fee
 
 
Interest Carryover Shortfall
 
 
Realized Losses
 
 
Pool Balance
 
 
Adjusted Pool Balance
 

 



 
B-1

--------------------------------------------------------------------------------

 



 
Reserve Account Balance
 
Reserve Account Deposits or Withdrawals
 
Reserve Account Shortfall
 
Principal Balance of Liquidated Receivables or Purchased Receivables
 
Principal Balance of Receivables and number of Receivables that were delinquent:
 
30 to 59 days
 
60 to 89 days
 
90 to 119 days
 
120 days or more
 
Available Amounts Shortfall
 
Principal Balance of Receivables and number of Receivables that were repossessed
 
Certificate Distribution Account Amount
 
Yield Supplement Overcollateralization Amount
 
Target Overcollateralization Amount
 
Class A-1
 
Record Date
 
Determination Date
 
Interest Period
 
Class A-2
 
Record Date
 
Determination Date
 
Interest Period
 
Class A-3
 
Record Date
 
Determination Date

 
B-2

--------------------------------------------------------------------------------

 



 


 
Interest Period
 
Class A-4
 
Record Date
 
Determination Date
 
Interest Period
 
Weighted Average Interest Rate
 
Weighted Average Terms to Maturity of the Receivables
 



 
B-3

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF SERVICER’S CERTIFICATE
 
[Available from Servicer]

 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF DEALER AGREEMENT
 
[Available from Servicer]

 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF ANNUAL CERTIFICATION


 
Re:
The Sale and Servicing Agreement dated as of September 1, 2014 (the
“Agreement”), among BMW VEHICLE OWNER TRUST 2014-A (the “Issuer”), BMW FS
SECURITIES LLC (the “Depositor”), BMW FINANCIAL SERVICES NA, LLC, as the sponsor
(in such capacity, the “Sponsor”), as servicer (in such capacity, the
“Servicer”), as administrator (in such capacity, the “Administrator”) and as
custodian (in such capacity, the “Custodian”), and U.S. BANK NATIONAL
ASSOCIATION (the “Indenture Trustee”).



 
I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:
 
(1)           I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Company during
20[   ] that were delivered by the Company to the Issuer and the Depositor
pursuant to the Agreement (collectively, the “Company Servicing Information”);
 
(2)           Based on my knowledge, the Company Servicing Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
 
(3)           Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the Issuer and the Depositor;
 
(4)           I am responsible for reviewing the activities performed by the
Company as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
Attestation Report, the Company has fulfilled its obligations under the
Agreement in all material respects; and

 
E-1

--------------------------------------------------------------------------------

 



 


 
(5)           The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the Issuer, the Administrator,
the Depositor, the Indenture Trustee and the Owner Trustee.  Any material
instances of noncompliance described in such reports have been disclosed to the
Issuer, the Administrator and the Depositor.  Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.
 


 
Date:           _________________________
 


By:  ________________________
Name:
Title:
 

 
E-2

--------------------------------------------------------------------------------

 

EXHIBIT F


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:


Reference
Criteria
   
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
   
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 
 
 
F-1

--------------------------------------------------------------------------------

 
 
Reference
Criteria
 

 
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
   
 
Pool Asset Administration
 
 
1122(d)(4)(i)
Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.
 
1122(d)(4)(ii)
Receivables and related documents are safeguarded as required by the transaction
agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.
 

 
 
 
F-2

--------------------------------------------------------------------------------

 
 
Reference
Criteria
 

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 



 
 
 
By:___________________________
Name:
Title:





 
F-3
 
